
	
		II
		110th CONGRESS
		2d Session
		S. 2642
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Ms. Klobuchar (for
			 herself, Ms. Snowe, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a national renewable energy standard, to
		  extend and create renewable energy tax incentives, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the American Renewable Energy Act
			 of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Renewable energy standard
					Sec. 101. Renewable portfolio standard.
					TITLE II—Energy tax provisions
					Sec. 200. Short title; etc.
					Subtitle A—Energy advancement and investment
					Part I—Advanced electricity infrastructure
					Sec. 201. Extension and modification of renewable electricity,
				refined coal, and Indian coal production credit.
					Sec. 202. Extension and modification of credit for clean
				renewable energy bonds.
					Sec. 203. Extension and modification of energy
				credit.
					Sec. 204. Energy credit for combined heat and power system
				property.
					Sec. 205. Special depreciation allowance for certain electric
				transmission property.
					Sec. 206. Extension of special rule to implement FERC
				restructuring policy.
					Sec. 207. Extension and modification of credit for residential
				energy efficient property.
					Sec. 208. Credit for residential wind property.
					Sec. 209. Seven-year applicable recovery period for
				depreciation of qualified energy management devices.
					Sec. 210. Landowner incentive to encourage electric
				transmission build-out.
					Sec. 211. Partial exemption from passive activity limitations
				for qualified wind facilities.
					Sec. 212. Credit for electricity produced from qualified wind
				facilities allowed against alternative minimum tax.
					Part II—Domestic fuel security
					Sec. 221. Credit for production of cellulosic biomass
				alcohol.
					Sec. 222. Expansion of special allowance to cellulosic biomass
				alcohol fuel plant property.
					Sec. 223. Extension of small ethanol producer
				credit.
					Sec. 224. Credit for producers of fossil free
				alcohol.
					Sec. 225. Modification of alcohol credit.
					Sec. 226. Extension and modification of credit for biodiesel
				used as fuel.
					Sec. 227. Extension and modification of alternative fuel
				credit.
					Sec. 228. Extension of alternative fuel vehicle refueling
				property credit.
					Sec. 229. Extension of suspension of taxable income limit on
				percentage depletion for oil and natural gas produced from marginal
				properties.
					Sec. 230. Extension and modification of election to expense
				certain refineries.
					Sec. 231. Ethanol tariff extension.
					Sec. 232. Elimination and reductions of duty drawback on
				certain imported ethanol.
					Sec. 233. Certain income and gains relating to alcohol fuel
				mixtures, biodiesel fuel mixtures, and alternative fuel treated as qualifying
				income for publicly traded partnerships.
					Sec. 234. Technical amendments.
					Part III—Advanced technology vehicles
					Sec. 241. Expansion and modification of credit for alternative
				fuel motor vehicles.
					Sec. 242. Credit for plug-in electric drive motor
				vehicles.
					Sec. 243. Exclusion from heavy truck tax for idling reduction
				units and advanced insulation added after purchase.
					Part IV—Conservation and energy efficiency
					Sec. 251. Extension and modification of nonbusiness energy
				property credit.
					Sec. 252. Extension and modification of new energy efficient
				home credit.
					Sec. 253. Extension and modification of energy efficient
				commercial buildings deduction.
					Sec. 254. Modifications of energy efficient appliance credit
				for appliances produced after 2007.
					Sec. 255. Special depreciation allowance for certain reuse and
				recycling property.
					Subtitle B—Revenue raising provisions
					Sec. 261. Denial of deduction for major integrated oil
				companies for income attributable to domestic production of oil, natural gas,
				or primary products thereof.
					Sec. 262. Elimination of the different treatment of foreign oil
				and gas extraction income and foreign oil related income for purposes of the
				foreign tax credit.
					Sec. 263. Increase and extension of Oil Spill Liability Trust
				Fund tax.
					Sec. 264. Limitation on drawback claimed for amounts deposited
				into the Oil Spill Liability Trust Fund.
					Sec. 265. Tax on crude oil and natural gas produced from the
				outer Continental Shelf in the Gulf of Mexico.
					Sec. 266. Taxation of taxable fuels in foreign trade
				zones.
					Sec. 267. Clarification of penalty for sale of fuel failing to
				meet EPA regulations.
					Sec. 268. Clarification of eligibility for certain fuels
				credits for fuel with insufficient nexus to the United States.
					Sec. 269. Treatment of qualified alcohol fuel mixtures and
				qualified biodiesel fuel mixtures as taxable fuels.
					Sec. 270. Calculation of volume of alcohol for fuel
				credits.
					Sec. 271. Bulk transfer exception not to apply to finished
				gasoline.
					Sec. 272. Application of rules treating inverted corporations
				as domestic corporations to certain transactions occurring after March 20,
				2002.
					Sec. 273. Modification of effective date of leasing provisions
				of the American Jobs Creation Act of 2004.
					Sec. 274. Revision of tax rules on expatriation of
				individuals.
				
			IRenewable energy
			 standard
			101.Renewable
			 portfolio standard
				(a)In
			 generalTitle VI of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2601 et seq.) is amended by adding at the end the
			 following:
					
						610.Federal
				renewable portfolio standard
							(a)DefinitionsIn
				this section:
								(1)Base amount of
				electricityThe term base amount of electricity
				means the total amount of electricity sold by an electric utility to electric
				consumers in a calendar year, excluding municipal waste and electricity
				generated by a hydroelectric facility (including a pumped storage facility, but
				excluding incremental hydropower).
								(2)Distributed
				generation facilityThe term distributed generation
				facility means a facility at a customer site.
								(3)Existing
				renewable energyThe term existing renewable energy
				means, except as provided in paragraph (7)(B), electric energy generated at a
				facility (including a distributed generation facility) placed in service prior
				to January 1, 2001, from solar, wind, or geothermal energy, ocean energy,
				biomass (as defined in section 203(b) of the Energy Policy Act of 2005 (42
				U.S.C. 15852(b)), or landfill gas.
								(4)Geothermal
				energyThe term geothermal energy means energy
				derived from a geothermal deposit (within the meaning of section 613(e)(2) of
				the Internal Revenue Code of 1986).
								(5)Incremental
				geothermal production
									(A)In
				generalThe term incremental geothermal production
				means for any year the excess of—
										(i)the total
				kilowatt hours of electricity produced from a facility (including a distributed
				generation facility) using geothermal energy; over
										(ii)the average
				annual kilowatt hours produced at such facility for 5 of the previous 7
				calendar years before the date of enactment of this section after eliminating
				the highest and the lowest kilowatt hour production years in such 7-year
				period.
										(B)Special
				ruleA facility described in subparagraph (A) that was placed in
				service at least 7 years before the date of enactment of this section shall,
				commencing with the year in which such date of enactment occurs, reduce the
				amount calculated under subparagraph (A)(ii) each year, on a cumulative basis,
				by the average percentage decrease in the annual kilowatt hour production for
				the 7-year period described in subparagraph (A)(ii) with such cumulative sum
				not to exceed 30 percent.
									(6)Incremental
				hydropower
									(A)In
				generalThe term incremental hydropower means
				additional energy generated as a result of efficiency improvements or capacity
				additions made on or after January 1, 2001, or the effective date of an
				existing applicable State renewable portfolio standard program at a
				hydroelectric facility that was placed in service before that date.
									(B)ExclusionThe
				term incremental hydropower does not include additional energy
				generated as a result of operational changes not directly associated with
				efficiency improvements or capacity additions.
									(C)MeasurementEfficiency
				improvements and capacity additions shall be measured on the basis of the same
				water flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility and certified by the Secretary or the
				Federal Energy Regulatory Commission.
									(7)New renewable
				energyThe term new renewable energy means—
									(A)electric energy
				generated at a facility (including a distributed generation facility) placed in
				service on or after January 1, 2001, from—
										(i)solar, wind, or
				geothermal energy or ocean energy;
										(ii)biomass (as
				defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
				15852(b));
										(iii)landfill gas;
				or
										(iv)incremental
				hydropower; and
										(B)for electric
				energy generated at a facility (including a distributed generation facility)
				placed in service prior to the date of enactment of this section—
										(i)the additional
				energy above the average generation during the 3-year period ending on the date
				of enactment of this section at the facility from—
											(I)solar or wind
				energy or ocean energy;
											(II)biomass (as
				defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
				15852(b));
											(III)landfill gas;
				or
											(IV)incremental
				hydropower; and
											(ii)incremental
				geothermal production.
										(8)Ocean
				energyThe term ocean energy includes current, wave,
				tidal, and thermal energy.
								(b)Renewable
				energy requirement
								(1)In
				generalEach electric utility that sells electricity to electric
				consumers shall obtain a percentage of the base amount of electricity the
				electric utility sells to electric consumers in any calendar year from new
				renewable energy or existing renewable energy.
								(2)Minimum annual
				percentageThe percentage obtained in a calendar year shall not
				be less than the amount specified in the following table:
									
										
											
												Minimum
						annual
												
												Calendar year:percentage:
												
											
											
												20102
												
												20114
												
												20126
												
												20138
												
												201410
												
												201511
												
												201612
												
												201713
												
												201814
												
												201915
												
												202016
												
												202117
												
												202218
												
												202319
												
												202420.
												
											
										
									
								(3)Means of
				complianceAn electric utility shall meet the requirements of
				this subsection by—
									(A)submitting to the
				Secretary renewable energy credits issued under subsection (c);
									(B)making
				alternative compliance payments to the Secretary at the rate of 2 cents per
				kilowatt hour (as adjusted for inflation under subsection (h)); or
									(C)conducting a
				combination of activities described in subparagraphs (A) and (B).
									(c)Renewable
				energy credit trading program
								(1)In
				generalNot later than July 1, 2009, the Secretary shall
				establish a renewable energy credit trading program under which each electric
				utility shall submit to the Secretary renewable energy credits to certify the
				compliance of the electric utility with respect to obligations under subsection
				(b).
								(2)AdministrationAs
				part of the program, the Secretary shall—
									(A)issue tradeable
				renewable energy credits to generators of electric energy from new renewable
				energy;
									(B)issue
				nontradeable renewable energy credits to generators of electric energy from
				existing renewable energy;
									(C)issue renewable
				energy credits to electric utilities associated with State renewable portfolio
				standard compliance mechanisms pursuant to subsection (i);
									(D)ensure that a
				kilowatt hour, including the associated renewable energy credit, shall be used
				only once for purposes of compliance with this section;
									(E)allow double
				credits for generation from facilities on Indian land, and triple credits for
				generation from small renewable distributed generators (meaning those no larger
				than 1 megawatt); and
									(F)ensure that, with
				respect to a purchaser that as of the date of enactment of this section has a
				purchase agreement from a renewable energy facility placed in service before
				that date, the credit associated with the generation of renewable energy under
				the contract is issued to the purchaser of the electric energy.
									(3)DurationA
				credit described in subparagraph (A) or (B) of paragraph (2) may only be used
				for compliance with this section during the 3-year period beginning on the date
				of issuance of the credit.
								(4)TransfersAn
				electric utility that holds credits in excess of the quantity of credits needed
				to comply with subsection (b) may transfer the credits to another electric
				utility in the same utility holding company system.
								(5)Delegation of
				market functionThe Secretary may delegate to an appropriate
				entity that establishes markets the administration of a national tradeable
				renewable energy credit market for purposes of creating a transparent national
				market for the sale or trade of renewable energy credits.
								(d)Enforcement
								(1)Civil
				penaltiesAny electric utility that fails to meet the compliance
				requirements of subsection (b) shall be subject to a civil penalty.
								(2)Amount of
				penaltySubject to paragraph (3), the amount of the civil penalty
				shall be equal to the product obtained by multiplying—
									(A)the number of
				kilowatt-hours of electric energy sold to electric consumers in violation of
				subsection (b); by
									(B)the greater
				of—
										(i)2
				cents (adjusted for inflation under subsection (h)); or
										(ii)200 percent of
				the average market value of renewable energy credits during the year in which
				the violation occurred.
										(3)Mitigation or
				waiver
									(A)In
				generalThe Secretary may mitigate or waive a civil penalty under
				this subsection if the electric utility is unable to comply with subsection (b)
				for reasons outside of the reasonable control of the utility.
									(B)ReductionThe
				Secretary shall reduce the amount of any penalty determined under paragraph (2)
				by an amount paid by the electric utility to a State for failure to comply with
				the requirement of a State renewable energy program if the State requirement is
				greater than the applicable requirement of subsection (b).
									(4)Procedure for
				assessing penaltyThe Secretary shall assess a civil penalty
				under this subsection in accordance with the procedures prescribed by section
				333(d) of the Energy Policy and Conservation Act of 1954 (42 U.S.C.
				6303).
								(e)State renewable
				energy account program
								(1)In
				generalNot later than December 31, 2008, the Secretary of the
				Treasury shall establish a State renewable energy account in the
				Treasury.
								(2)Deposits
									(A)In
				generalAll money collected by the Secretary from alternative
				compliance payments and the assessment of civil penalties under this section
				shall be deposited into the renewable energy account established under
				paragraph (1).
									(B)Separate
				accountThe State renewable energy account shall be maintained as
				a separate account in the Treasury and shall not be transferred to the general
				fund of the Treasury.
									(3)UseProceeds
				deposited in the State renewable energy account shall be used by the Secretary,
				subject to appropriations, for a program to provide grants to the State agency
				responsible for developing State energy conservation plans under section 362 of
				the Energy Policy and Conservation Act (42 U.S.C. 6322) for the purposes of
				promoting renewable energy production, including programs that promote
				technologies that reduce the use of electricity at customer sites such as solar
				water heating.
								(4)AdministrationThe
				Secretary may issue guidelines and criteria for grants awarded under this
				subsection. State energy offices receiving grants under this section shall
				maintain such records and evidence of compliance as the Secretary may
				require.
								(5)PreferenceIn
				allocating funds under this program, the Secretary shall give
				preference—
									(A)to States in
				regions which have a disproportionately small share of economically sustainable
				renewable energy generation capacity; and
									(B)to State programs
				to stimulate or enhance innovative renewable energy technologies.
									(f)RulesThe
				Secretary shall issue rules implementing this section not later than 1 year
				after the date of enactment of this section.
							(g)ExemptionsThis
				section shall not apply in any calendar year to an electric utility—
								(1)that sold less
				than 4,000,000 megawatt-hours of electric energy to electric consumers during
				the preceding calendar year; or
								(2)in Hawaii.
								(h)Inflation
				adjustmentNot later than December 31, 2008, and December 31 of
				each year thereafter, the Secretary shall adjust for United States dollar
				inflation (as measured by the Consumer Price Index)—
								(1)the price of a
				renewable energy credit under subsection (c)(2); and
								(2)the amount of the
				civil penalty per kilowatt-hour under subsection (d)(2).
								(i)State
				programs
								(1)In
				generalNothing in this section diminishes any authority of a
				State or political subdivision of a State to adopt or enforce any law or
				regulation respecting renewable energy, but, except as provided in subsection
				(d)(3), no such law or regulation shall relieve any person of any requirement
				otherwise applicable under this section.
								(2)CoordinationThe
				Secretary, in consultation with States having such renewable energy programs,
				shall, to the maximum extent practicable, facilitate coordination between the
				Federal program and State programs.
								(3)Regulations
									(A)In
				generalThe Secretary, in consultation with States, shall
				promulgate regulations to ensure that an electric utility subject to the
				requirements of this section that is also subject to a State renewable energy
				standard receives renewable energy credits in relation to equivalent quantities
				of renewable energy associated with compliance mechanisms, other than the
				generation or purchase of renewable energy by the electric utility, including
				the acquisition of certificates or credits and the payment of taxes, fees,
				surcharges, or other financial compliance mechanisms by the electric utility or
				a customer of the electric utility, directly associated with the generation or
				purchase of renewable energy.
									(B)Prohibition on
				double countingThe regulations promulgated under this paragraph
				shall ensure that a kilowatt hour associated with a renewable energy credit
				issued pursuant to this subsection shall not be used for compliance with this
				section more than once.
									(j)Recovery of
				costs
								(1)In
				generalThe Commission shall issue and enforce such regulations
				as are necessary to ensure that an electric utility recovers all prudently
				incurred costs associated with compliance with this section.
								(2)Applicable
				lawA regulation under paragraph (1) shall be enforceable in
				accordance with the provisions of law applicable to enforcement of regulations
				under the Federal Power Act (16 U.S.C. 791a et seq.).
								(k)Wind energy
				development studyThe Secretary, in consultation with appropriate
				Federal and State agencies, shall conduct, and submit to Congress a report
				describing the results of, a study on methods to increase transmission line
				capacity for wind energy development.
							(l)SunsetThis
				section expires on December 31,
				2040.
							.
				(b)Table of
			 contents amendmentThe table of contents of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by adding at
			 the end of the items relating to title VI the following:
					
						
							Sec. 609. Rural and remote
				communities electrification grants.
							Sec. 610. Federal renewable
				portfolio
				standard.
						
						.
				IIEnergy tax
			 provisions
			200.Short title;
			 etc
				(a)Short
			 titleThis title may be cited
			 as the Renewable Energy Tax Incentives
			 Act.
				(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this title an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
				AEnergy
			 advancement and investment
				IAdvanced
			 electricity infrastructure
					201.Extension and
			 modification of renewable electricity, refined coal, and Indian coal production
			 credit
						(a)Extension
							(1)In
			 generalSection 45(d)
			 (relating to qualified facilities) is amended—
								(A)by striking January 1, 2009
			 each place it appears in paragraphs (1), (2), (3), (4), (5), (6), (7), (8), and
			 (9) and inserting January 1, 2014, and
								(B)by striking 7-year period
			 both places it appears in paragraph (10)(A) and inserting 8-year
			 period.
								(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
							(b)Credit rate for
			 electricity maintained at 2007 level
							(1)In
			 generalSection 45(a)(1) (relating to general rule) is amended by
			 striking 1.5 cents and inserting 2 cents.
							(2)No inflation
			 adjustmentSection 45(b)(2) (relating to credit and phaseout
			 adjustment based on inflation) is amended by striking 1.5 cent amount in
			 subsection (a), the.
							(3)Conforming
			 amendmentsSection 45(b)(4)(A) is amended—
								(A)by striking
			 2003 and inserting 2006, and
								(B)by striking
			 the amount in effect and all that follows and inserting
			 subsection (a)(1) shall be applied by substituting 0.9
			 cent for 2 cents..
								(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 electricity produced and sold after December 31, 2006.
							(c)Modification of
			 refined coal as a qualified energy resource
							(1)Elimination of
			 increased market value testSection 45(c)(7)(A) (defining refined
			 coal) is amended—
								(A)by striking
			 clause (iv),
								(B)by adding
			 and at the end of clause (ii), and
								(C)by striking
			 , and at the end of clause (iii) and inserting a period.
								(2)Increase in
			 required emission reductionSection 45(c)(7)(B) (defining
			 qualified emission reduction) is amended by inserting at least 40
			 percent of the emissions of after nitrogen oxide
			 and.
							(3)Effective
			 dateThe amendments made by this subsection shall apply to coal
			 produced and sold after December 31, 2007.
							(d)Credit allowed
			 for on-site use of electricity produced from biomass
							(1)On-site
			 useSection 45(e) (relating to definitions and special rules) is
			 amended by adding at the end the following new paragraph:
								
									(12)Credit allowed
				for on-site use of electricity produced from biomassIn the case
				of electricity produced after December 31, 2007, at any facility described in
				paragraph (2) or (3) which is equipped with net metering to determine
				electricity consumption or sale (such consumption or sale to be verified by a
				third party as determined by the Secretary), subsection (a)(2) shall be applied
				without regard to subparagraph (B)
				thereof.
									.
							(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
							(e)Expansion of
			 resources to wave, current, tidal, and ocean thermal energy
							(1)In
			 generalSection 45(c)(1) (defining qualified energy resources) is
			 amended by striking and at the end of subparagraph (G), by
			 striking the period at the end of subparagraph (H) and inserting ,
			 and, and by adding at the end the following new subparagraph:
								
									(I)wave, current,
				tidal, and ocean thermal
				energy.
									.
							(2)Definition of
			 resourcesSection 45(c) is amended by adding at the end the
			 following new paragraph:
								
									(10)Wave, current,
				tidal, and ocean thermal energyThe term wave, current,
				tidal, and ocean thermal energy means electricity produced from any of
				the following:
										(A)Free flowing
				ocean water derived from tidal currents, ocean currents, waves, or estuary
				currents.
										(B)Ocean thermal
				energy.
										.
							(3)FacilitiesSection
			 45(d) is amended by adding at the end the following new paragraph:
								
									(11)Wave, current,
				tidal, and ocean thermal facilityIn the case of a facility using
				resources described in subparagraph (A), (B), or (C) of subsection (c)(10) to
				produce electricity, the term qualified facility means any
				facility owned by the taxpayer which is originally placed in service after the
				date of the enactment of this paragraph and before January 1, 2014, but such
				term shall not include a facility which includes impoundment structures or a
				small irrigation power
				facility.
									.
							(4)Credit
			 rateSection 45(b)(4)(A) (relating to credit rate), as amended by
			 this section, is amended by striking or (9) and inserting
			 (9), or (11).
							(5)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
							(f)Trash facility
			 clarification
							(1)In
			 generalParagraph (7) of section 45(d) is amended—
								(A)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
								(B)by striking
			 combustion.
								(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 electricity produced and sold before, on, or after December 31, 2007.
							202.Extension and
			 modification of credit for clean renewable energy bonds
						(a)Increase in
			 amount of bonds designated; 4-year extension
							(1)In
			 generalSection 54(f) (relating to limitation on amount of bonds
			 designated) is amended by adding at the end the following new paragraph:
								
									(3)National annual
				limitation
										(A)In
				generalThere is a national
				clean renewable energy bond annual limitation for each calendar year. Such
				limitation is $900,000,000 for 2008, 2009, 2010, and 2011, and, except as
				provided in subparagraph (C), zero thereafter.
										(B)Allocation by
				secretaryThe national clean
				renewable energy bond limitation for a calendar year shall be allocated by the
				Secretary among qualified projects in such manner as the Secretary determines
				appropriate, except that the Secretary may not allocate more than $563,000,000
				of such limitation for each calendar year to finance qualified projects of
				qualified borrowers which are governmental bodies, of which not less than
				one-half of such amount shall be allocated with respect to qualified projects
				equaling or exceeding $10,000,000 in capital expenditures per project.
										(C)Carryover of
				unused limitationIf for any
				calendar year, the national clean renewable energy bond annual limitation for
				such year exceeds the amount of bonds allocated during such year, such
				limitation for the following calendar year shall be increased by the amount of
				such excess. Any carryforward of a limitation may be carried only to the first
				year following the unused limitation year. For purposes of the preceding
				sentence, a limitation shall be treated as used on a first-in first-out
				basis.
										.
							(2)Conforming
			 amendmentSection 54 is amended by striking subsection
			 (m).
							(b)Limitation on
			 time for issuanceSection 54(d)(1)(A) (defining clean renewable
			 energy bond) is amended by inserting , or is issued by the qualified
			 issuer pursuant to an allocation by the Secretary to such issuer of a portion
			 of the national clean renewable energy bond annual limitation under subsection
			 (f)(3) by not later than the end of the calendar year following the year of
			 such allocation after subsection (f)(2).
						(c)Modification of
			 ratable principal amortization requirement
							(1)In
			 generalParagraph (5) of section 54(l) is amended to read as
			 follows:
								
									(5)Ratable
				principal amortization requiredA bond shall not be treated as a clean
				renewable energy bond unless it is part of an issue which provides for an equal
				amount of principal to be paid by the qualified issuer during each 12-month
				period that the issue is outstanding (other than the first 12-month period in
				the case of bonds issued pursuant to an allocation under subsection
				(f)(3)).
									.
							(2)Conforming
			 amendmentThe third sentence of section 54(e)(2) is amended by
			 striking subsection (l)(6) and inserting subsection
			 (l)(5).
							(d)Qualified
			 project includes certain transmission linesSection 54(d)(2)(A)
			 (defining qualified project) is amended by inserting and any electric
			 transmission property capital expenditures (as defined in section
			 172(b)(1)(I)(v)(I)) related to such facility after qualified
			 borrower.
						(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
						203.Extension and
			 modification of energy credit
						(a)Extension
							(1)Qualified fuel
			 cell propertySubparagraph (E) of section 48(c)(1) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2016.
							(2)Qualified
			 microturbine propertySubparagraph (E) of section 48(c)(2) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2016.
							(3)Solar
			 propertyParagraphs (2)(i)(II) and (3)(A)(ii) of section 48(a)
			 are each amended by striking January 1, 2009 and inserting
			 January 1, 2017.
							(b)Repeal of
			 public utility property exclusion
							(1)In
			 generalParagraph (3) of section 48(a), as amended by subsection
			 (a)(3), is amended by striking the first sentence which follows subparagraph
			 (D).
							(2)Conforming
			 amendments
								(A)Section 48(c)(1),
			 as amended by subsection (a)(1), is amended by striking subparagraph (D) and by
			 redesignating subparagraph (E) as subparagraph (D).
								(B)Section 48(c)(2),
			 as amended by subsection (a)(2), is amended by striking subparagraph (D) and by
			 redesignating subparagraph (E) as subparagraph (D).
								(c)Repeal of
			 dollar per kilowatt limitation for fuel cell property
							(1)In
			 generalSection 48(c)(1), as amended by subsection (b)(2)(A), is
			 amended by striking subparagraph (B) and by redesignating subparagraphs (C) and
			 (D) as subparagraphs (B) and (C), respectively.
							(2)Conforming
			 amendmentSection 48(a)(1) is amended by striking
			 paragraphs (1)(B) and (2)(B) of subsection (c) and inserting
			 subsection (c)(2)(B).
							(d)Effective
			 Dates
							(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by section shall apply to periods after the date of the enactment of this Act,
			 in taxable years ending after such date, under rules similar to the rules of
			 section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
							(2)ExtensionsThe
			 amendments made by subsection (a) shall take effect on the date of the
			 enactment of this Act.
							204.Energy credit
			 for combined heat and power system property
						(a)In
			 GeneralSection 48(a)(3)(A) (defining energy property) is amended
			 by striking or at the end of clause (iii), by inserting
			 or at the end of clause (iv), and by adding at the end the
			 following new clause:
							
								(v)combined heat and
				power system
				property,
								.
						(b)Combined Heat
			 and Power System PropertySection 48 (relating to energy credit;
			 reforestation credit) is amended by adding at the end the following new
			 subsection:
							
								(d)Combined Heat
				and Power System PropertyFor purposes of subsection
				(a)(3)(A)(v)—
									(1)Combined heat
				and power system propertyThe term combined heat and power
				system property means property comprising a system—
										(A)which uses the
				same energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
										(B)which has an
				electrical capacity of not more than 15 megawatts or a mechanical energy
				capacity of not more than 2,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities,
										(C)which
				produces—
											(i)at least 20
				percent of its total useful energy in the form of thermal energy which is not
				used to produce electrical or mechanical power (or combination thereof),
				and
											(ii)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof),
											(D)the energy
				efficiency percentage of which exceeds 60 percent, and
										(E)which is placed
				in service before January 1, 2017.
										(2)Special
				rules
										(A)Energy
				efficiency percentageFor purposes of this subsection, the energy
				efficiency percentage of a system is the fraction—
											(i)the numerator of
				which is the total useful electrical, thermal, and mechanical power produced by
				the system at normal operating rates, and expected to be consumed in its normal
				application, and
											(ii)the denominator
				of which is the lower heating value of the fuel sources for the system.
											(B)Determinations
				made on btu basisThe energy efficiency percentage and the
				percentages under paragraph (1)(C) shall be determined on a Btu basis.
										(C)Input and
				output property not includedThe term combined heat and
				power system property does not include property used to transport the
				energy source to the facility or to distribute energy produced by the
				facility.
										(3)Systems using
				biomassIf a system is designed to use biomass (within the
				meaning of paragraphs (2) and (3) of section 45(c) without regard to the last
				sentence of paragraph (3)(A)) for at least 90 percent of the energy
				source—
										(A)paragraph (1)(D)
				shall not apply, but
										(B)the amount of
				credit determined under subsection (a) with respect to such system shall not
				exceed the amount which bears the same ratio to such amount of credit
				(determined without regard to this paragraph) as the energy efficiency
				percentage of such system bears to 60
				percent.
										.
						(c)Effective
			 DateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, in taxable years ending after such
			 date, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
						205.Special depreciation
			 allowance for certain electric transmission property
						(a)In
			 generalSection 168 (relating
			 to accelerated cost recovery system) is amended by adding at the end the
			 following:
							
								(m)Special
				allowance for certain electric transmission property
									(1)Additional
				allowanceIn the case of any
				specified electric transmission property—
										(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of such property, and
										(B)the adjusted
				basis of such property shall be reduced by the amount of such deduction before
				computing the amount otherwise allowable as a depreciation deduction under this
				chapter for such taxable year and any subsequent taxable year.
										(2)Specified
				electric transmission propertyThe term specified electric
				transmission property means property of a character subject to the
				allowance for depreciation—
										(A)which is used in
				the United States as a generator tie to solely transmit electricity from any
				qualified facility described in section 45(d) (without regard to any placed in
				service date or the last sentence of paragraph (4) thereof) to the grid,
										(B)the original use
				of which commences with the taxpayer after the date of the enactment of this
				subsection,
										(C)which is acquired by the taxpayer by
				purchase (as defined in section 179(d)) after the date of the enactment of this
				subsection, but only if no written binding contract for the acquisition was in
				effect on or before the date of the enactment of this subsection, and
										(D)which is placed
				in service by the taxpayer before January 1, 2014.
										(3)Exceptions
										(A)Alternative
				depreciation propertySuch term shall not include any property
				described in section 168(k)(2)(D)(i).
										(B)Election
				OutIf a taxpayer makes an election under this subparagraph with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
										(4)Special
				RulesFor purposes of this subsection, rules similar to the rules
				of subparagraph (E) of section 168(k)(2) shall apply, except that such
				subparagraph shall be applied—
										(A)by substituting
				the date of the enactment of subsection (l) for September
				10, 2001 each place it appears therein,
										(B)by substituting
				January 1, 2014 for January 1, 2005 in clause (i)
				thereof, and
										(C)by substituting specified electric
				transmission property for qualified property in clause
				(iv) thereof.
										(5)RecaptureFor purposes of this subsection, rules
				similar to the rules under section 179(d)(10) shall apply with respect to any
				specified electric transmission property which ceases to be specified electric
				transmission
				property.
									.
						(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act in taxable years
			 ending after such date.
						206.Extension of
			 special rule to implement FERC restructuring policy
						(a)Qualifying
			 electric transmission transaction
							(1)In
			 generalSection 451(i)(3)
			 (defining qualifying electric transmission transaction) is amended by striking
			 January 1, 2008 and inserting January 1,
			 2010.
							(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 transactions after December 31, 2007.
							(b)Independent
			 transmission company
							(1)In
			 generalSection 451(i)(4)(B)(ii) (defining independent
			 transmission company) is amended by striking December 31, 2007
			 and inserting the date which is 2 years after the date of such
			 transaction.
							(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the amendments made by section 909 of the American Jobs Creation
			 Act of 2004.
							207.Extension and
			 modification of credit for residential energy efficient property
						(a)ExtensionSection
			 25D(g) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2014.
						(b)Maximum credit
			 for solar electric property
							(1)In
			 generalSection 25D(b)(1)(A) (relating to maximum credit) is
			 amended by striking $2,000 and inserting
			 $4,000.
							(2)Conforming
			 amendmentSection 25D(e)(4)(A)(i) is amended by striking
			 $6,667 and inserting $13,334.
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures made after December 31, 2007.
						208.Credit for
			 residential wind property
						(a)In
			 generalSection 25D(a) (relating to allowance of credit) is
			 amended by striking and at the end of paragraph (2), by striking
			 the period at the end of paragraph (3) and inserting , and, and
			 by adding at the end the following new paragraph:
							
								(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
								.
						(b)LimitationSection
			 25D(b)(1) (relating to maximum credit) is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (A) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $4,000) of wind turbines for
				which qualified small wind energy property expenditures are
				made.
								.
						(c)Qualified small
			 wind energy property expenditures
							(1)In
			 generalSection 25D(d) (relating to definitions) is amended by
			 adding at the end the following new paragraph:
								
									(4)Qualified small
				wind energy property expenditureThe term qualified small
				wind energy property expenditure means an expenditure for property which
				uses a wind turbine to generate electricity for use in connection with a
				dwelling unit located in the United States and used as a residence by the
				taxpayer.
									.
							(2)No double
			 benefitSection 45(d)(1) (relating to wind facility) is amended
			 by adding at the end the following new sentence: Such term shall not
			 include any facility with respect to which any qualified small wind energy
			 property expenditure (as defined in subsection (d)(4) of section 25D) is taken
			 into account in determining the credit under such section..
							(d)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A)
			 (relating to maximum expenditures) is amended by striking and at
			 the end of clause (iii), by striking the period at the end of clause (iv) and
			 inserting , and, and by adding at the end the following new
			 clause:
							
								(v)$1,667 in the
				case of each half kilowatt of capacity of wind turbines for which qualified
				small wind energy property expenditures are
				made.
								.
						(e)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures after December 31, 2007.
						209.Seven-year
			 applicable recovery period for depreciation of qualified energy management
			 devices
						(a)In
			 generalSection 168(e)(3)(C) (defining 7-year property) is
			 amended by striking and at the end of clause (iv), by
			 redesignating clause (v) as clause (vi), and by inserting after clause (iv) the
			 following new clause:
							
								(v)any qualified
				energy management device,
				and
								.
						(b)Definition of
			 qualified energy management deviceSection 168(i) (relating to
			 definitions and special rules) is amended by inserting at the end the following
			 new paragraph:
							
								(18)Qualified
				energy management device
									(A)In
				generalThe term qualified energy management device
				means any energy management device which is placed in service before January 1,
				2011, by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
									(B)Energy
				management deviceFor purposes of subparagraph (A), the term
				energy management device means any two-way communications network
				and associated equipment, including equipment installed on the premises of a
				consumer, which is used by the taxpayer—
										(i)to measure and
				record electricity usage data on a time-differentiated basis of at least 60
				minutes, and
										(ii)to provide such
				data on demand to both consumers and the
				taxpayer.
										.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
						210.Landowner
			 incentive to encourage electric transmission build-out
						(a)In
			 generalPart III of subchapter B of chapter 1 (relating to items
			 specifically excluded from gross income) is amended by inserting after section
			 139A the following new section:
							
								139B. Electric
				transmission easement payments
									(a)In
				generalGross income shall not include any qualified electric
				transmission easement payment.
									(b)Qualified
				electric transmission easement paymentFor purposes of this
				section, the term qualified electric transmission payment means
				any payment by an electric utility or electric transmission entity pursuant to
				an easement or other agreement granted by the payee (or any predecessor of such
				payee) for the right of such entity (or any successors of such entity) to
				locate on such payee's property transmission lines and equipment used to
				transmit electricity at 230 or more kilovolts primarily from qualified
				facilities described in section 45(d) (without regard to any placed in service
				date or the last sentence of paragraph (4) thereof) or energy property (as
				defined in section 48(a)(3)) placed in service after the date of the enactment
				of this section.
									(c)No increase in
				basisNotwithstanding any other provision of this subtitle, no
				increase in the basis or adjusted basis of any property shall result from any
				amount excluded under this subsection with respect to such property.
									(d)Denial of
				double benefitNotwithstanding any other provision of this
				subtitle, no deduction or credit shall be allowed (to the person for whose
				benefit a qualified electric transmission easement payment is made) for, or by
				reason of, any expenditure to the extent of the amount excluded under this
				section with respect to such
				expenditure.
									.
						(b)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139A the following new
			 item:
							
								
									Sec. 139B. Electric
				transmission easement
				payments.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 received after the date of the enactment of this Act.
						211.Partial exemption
			 from passive activity limitations for qualified wind facilities
						(a)In
			 generalSection 469 (relating to passive activity losses and
			 credits limited) is amended by redesignating subsections (l) and (m) as
			 subsections (m) and (n), respectively, and by inserting after subsection (k)
			 the following new subsection:
							
								(l)$40,000 offset
				for qualified wind facilities
									(1)In
				generalIn the case of any
				natural person, subsection (a) shall not apply to that portion of the passive
				activity loss or the deduction equivalent (within the meaning of subsection
				(j)(5)) of the passive activity credit for any taxable year which is
				attributable to any interest of such person in a facility described in section
				45(d)(1) (relating to wind facility).
									(2)Dollar
				limitationThe aggregate amount to which paragraph (1) applies
				for any taxable year shall not exceed $40,000.
									(3)Special rule for
				estates
										(A)In
				generalIn the case of
				taxable years of an estate ending less than 2 years after the date of the death
				of the decedent, this subsection shall apply to any interest in a facility
				described in section 45(d)(1) (relating to wind facility) held by the decedent
				on the date of his death.
										(B)Reduction for
				surviving spouse's exemptionFor purposes of subparagraph (A),
				the $40,000 amount under paragraph (2) shall be reduced by the amount of the
				exemption under paragraph (1) allowable to the surviving spouse of the decedent
				for the taxable year ending with or within the taxable year of the
				estate.
										(4)Married
				individuals filing separately
										(A)In
				generalExcept as provided in subparagraph (B), in the case of
				any married individual filing a separate return, this subsection shall be
				applied by substituting $20,000 for $40,000 each
				place it appears.
										(B)Taxpayers not
				living apartThis subsection shall not apply to a taxpayer
				who—
											(i)is
				a married individual filing a separate return for any taxable year, and
											(ii)does not live
				apart from his spouse at all times during such taxable
				year.
											.
						(b)Effective
			 dateThe amendments made by this section shall apply to losses
			 and credits taken into account in taxable years beginning after the date of the
			 enactment of this Act.
						212.Credit for
			 electricity produced from qualified wind facilities allowed against alternative
			 minimum tax
						(a)In
			 generalSubparagraph (B) of
			 section 38(c)(4) (relating to specified credits) is amended—
							(1)by striking
			 and at the end of clause (i),
							(2)by inserting
			 (other than a facility described in clause (iii)) after
			 facility in clause (ii)(I),
							(3)by
			 striking the period at the end of clause (ii) and inserting ,
			 and, and
							(4)by adding at the
			 end the following new clause:
								
									(iii)the credit
				determined under section 45 to the extent that such credit is attributable to
				electricity produced at a facility described in section 45(d)(1) (relating to
				wind
				facility).
									.
							(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
						IIDomestic fuel
			 security
					221.Credit for
			 production of cellulosic biomass alcohol
						(a)In
			 generalSubsection (a) of
			 section 40 (relating to alcohol used as fuel) is amended by striking
			 plus at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , plus, and by adding at the
			 end the following new paragraph:
							
								(4)the small cellulosic alcohol producer
				credit.
								.
						(b)Small
			 cellulosic alcohol producer credit
							(1)In
			 generalSubsection (b) of section 40 is amended by adding at the
			 end the following new paragraph:
								
									(6)Small
				cellulosic alcohol producer credit
										(A)In
				generalIn addition to any other credit allowed under this
				section, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the applicable amount for each
				gallon of qualified cellulosic alcohol production.
										(B)Applicable
				amountFor purposes of subparagraph (A), the applicable amount
				means the excess of—
											(i)$1.11,
				over
											(ii)the sum
				of—
												(I)the amount of the
				credit allowable for alcohol which is ethanol under subsection (b)(1) (without
				regard to subsection (b)(3)) at the time of the qualified cellulosic alcohol
				production, plus
												(II)the amount of
				the credit allowable under subsection (b)(4) at the time of such
				production.
												(C)Qualified
				cellulosic alcohol productionFor purposes of this section, the
				term qualified cellulosic alcohol production means any cellulosic
				biomass alcohol which is produced by an eligible small cellulosic alcohol
				producer and which during the taxable year—
											(i)is sold by the
				taxpayer to another person—
												(I)for use by such
				other person in the production of a qualified alcohol mixture in such other
				person's trade or business (other than casual off-farm production),
												(II)for use by such
				other person as a fuel in a trade or business, or
												(III)who sells such
				cellulosic biomass alcohol at retail to another person and places such
				cellulosic biomass alcohol in the fuel tank of such other person, or
												(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
											(D)Additional
				distillation excludedThe qualified cellulosic alcohol production
				of any taxpayer for any taxable year shall not include any alcohol which is
				purchased by the taxpayer and with respect to which such producer increases the
				proof of the alcohol by additional distillation.
										(E)Application of
				paragraphThis paragraph shall apply with respect to qualified
				cellulosic alcohol production—
											(i)after December
				31, 2007, and
											(ii)before the end
				of the later of—
												(I)December 31,
				2012, or
												(II)the calendar
				year in which the Secretary, in consultation with the Administrator of the
				Environmental Protection Agency, certifies that 1,000,000,000 gallons of
				cellulosic biomass alcohol (as so defined) have been produced in or imported
				into the United States after such
				date.
												.
							(2)Termination
			 date not to applySubsection (e) of section 40 (relating to
			 termination) is amended by adding at the end the following new
			 paragraph:
								
									(3)Exception for
				small cellulosic alcohol producer creditParagraph (1) shall not
				apply to the portion of the credit allowed under this section by reason of
				subsection
				(a)(4).
									.
							(c)Eligible small
			 cellulosic alcohol producerSection 40 is amended by adding at
			 the end the following new subsection:
							
								(i)Definitions and
				special rules for small cellulosic alcohol producerFor purposes
				of this section—
									(1)In
				generalThe term eligible small cellulosic alcohol
				producer means a person, who at all times during the taxable year, has a
				productive capacity for cellulosic biomass alcohol not in excess of 60,000,000
				gallons.
									(2)Cellulosic
				biomass alcohol
										(A)In
				generalThe term cellulosic biomass alcohol has the
				meaning given such term under section 168(l)(3), but does not include any
				alcohol with a proof of less than 150.
										(B)Determination
				of proofThe determination of the proof of any alcohol shall be
				made without regard to any added denaturants.
										(3)Aggregation
				ruleFor purposes of the 60,000,000 gallon limitation under
				paragraph (1), all members of the same controlled group of corporations (within
				the meaning of section 267(f)) and all persons under common control (within the
				meaning of section 52(b) but determined by treating an interest of more than 50
				percent as a controlling interest) shall be treated as 1 person.
									(4)Partnership, S
				corporations, and other pass-thru entitiesIn the case of a
				partnership, trust, S corporation, or other pass-thru entity, the limitation
				contained in paragraph (1) shall be applied at the entity level and at the
				partner or similar level.
									(5)
				AllocationFor purposes of this subsection, in the case of a
				facility in which more than 1 person has an interest, productive capacity shall
				be allocated among such persons in such manner as the Secretary may
				prescribe.
									(6)RegulationsThe
				Secretary may prescribe such regulations as may be necessary to prevent the
				credit provided for in subsection (a)(4) from directly or indirectly
				benefitting any person with a direct or indirect productive capacity of more
				than 60,000,000 gallons of cellulosic biomass alcohol during the taxable
				year.
									(7)Allocation of
				small cellulosic producer credit to patrons of cooperativeRules
				similar to the rules under subsection (g)(6) shall apply for purposes of this
				subsection.
									.
						(d)Alcohol not
			 used as a fuel, etc
							(1)In
			 generalParagraph (3) of section 40(d) is amended by
			 redesignating subparagraph (D) as subparagraph (E) and by inserting after
			 subparagraph (C) the following new subparagraph:
								
									(D)Small
				cellulosic alcohol producer creditIf—
										(i)any credit is
				allowed under subsection (a)(4), and
										(ii)any person does
				not use such fuel for a purpose described in subsection (b)(6)(C),
										then
				there is hereby imposed on such person a tax equal to the applicable amount for
				each gallon of such cellulosic biomass
				alcohol..
							(2)Conforming
			 amendments
								(A)Subparagraph (C)
			 of section 40(d)(3) is amended by striking producer in the
			 heading and inserting small ethanol producer.
								(B)Subparagraph (E)
			 of section 40(d)(3), as redesignated by paragraph (1), is amended by striking
			 or (C) and inserting (C), or (D).
								(e)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after December 31, 2007.
						222.Expansion of
			 special allowance to cellulosic biomass alcohol fuel plant property
						(a)In
			 generalParagraph (3) of section 168(l) (relating to special
			 allowance for cellulosic biomass ethanol plant property) is amended to read as
			 follows:
							
								(3)Cellulosic
				biomass alcoholFor purposes of this subsection, the term
				cellulosic biomass alcohol means any alcohol produced from any
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring
				basis.
								.
						(b)Conforming
			 amendments
							(1)Subsection (l) of
			 section 168 is amended by striking cellulosic biomass ethanol
			 each place it appears and inserting cellulosic biomass
			 alcohol.
							(2)The heading of
			 section 168(l) is amended by striking cellulosic biomass ethanol and inserting
			 cellulosic biomass
			 alcohol.
							(3)The heading of
			 paragraph (2) of section 168(l) is amended by striking cellulosic biomass
			 ethanol and inserting cellulosic biomass
			 alcohol.
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
						223.Extension of
			 small ethanol producer creditParagraph (1) of section 40(e) (relating to
			 termination) is amended—
						(1)in subparagraph
			 (A), by inserting (December 31, 2012, in the case of the credit allowed
			 by reason of subsection (a)(3)) after December 31, 2010,
			 and
						(2)in subparagraph
			 (B), by inserting (January 1, 2013, in the case of the credit allowed by
			 reason of subsection (a)(3)) after January 1,
			 2011.
						224.Credit for
			 producers of fossil free alcohol
						(a)In
			 generalSubsection (a) of
			 section 40 (relating to alcohol used as fuel), as amended by this Act, is
			 amended by striking plus at the end of paragraph (3), by
			 striking the period at the end of paragraph (4) and inserting ,
			 plus, and by adding at the end the following new paragraph:
							
								(5)the small fossil free alcohol producer
				credit.
								.
						(b)Small fossil
			 free alcohol producer creditSubsection (b) of section 40, as
			 amended by this Act, is amended by adding at the end the following new
			 paragraph:
							
								(7)Small fossil
				free alcohol producer credit
									(A)In
				generalIn addition to any other credit allowed under this
				section, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to 25 cents for each gallon of
				qualified fossil free alcohol production.
									(B)Qualified
				fossil free alcohol productionFor purposes of this section, the
				term qualified fossil free alcohol production means alcohol which
				is produced by an eligible small fossil free alcohol producer at a fossil free
				alcohol production facility and which during the taxable year—
										(i)is sold by the
				taxpayer to another person—
											(I)for use by such
				other person in the production of a qualified alcohol mixture in such other
				person's trade or business (other than casual off-farm production),
											(II)for use by such
				other person as a fuel in a trade or business, or
											(III)who sells such
				alcohol at retail to another person and places such alcohol in the fuel tank of
				such other person, or
											(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
										(C)Additional
				distillation excludedThe qualified fossil free alcohol
				production of any taxpayer for any taxable year shall not include any alcohol
				which is purchased by the taxpayer and with respect to which such producer
				increases the proof of the alcohol by additional
				distillation.
									.
						(c)Eligible small
			 fossil free alcohol producerSection 40, as amended by this Act,
			 is amended by adding at the end the following new subsection:
							
								(j)Definitions and
				special rules for small fossil free alcohol producerFor purposes
				of this section—
									(1)In
				generalThe term eligible small fossil free alcohol
				producer means a person, who at all times during the taxable year, has a
				productive capacity for alcohol from all fossil free alcohol production
				facilities of the taxpayer which is not in excess of 60,000,000 gallons.
									(2)Fossil free
				alcohol production facilityThe term fossil free alcohol
				production facility means any facility at which 90 percent of the fuel
				used in the production of alcohol is from biomass (as defined in section
				45K(c)(3)).
									(3)Aggregation
				ruleFor purposes of the 60,000,000 gallon limitation under
				paragraph (1), all members of the same controlled group of corporations (within
				the meaning of section 267(f)) and all persons under common control (within the
				meaning of section 52(b) but determined by treating an interest of more than 50
				percent as a controlling interest) shall be treated as 1 person.
									(4)Partnership, S
				corporations, and other pass-thru entitiesIn the case of a
				partnership, trust, S corporation, or other pass-thru entity, the limitation
				contained in paragraph (1) shall be applied at the entity level and at the
				partner or similar level.
									(5)
				AllocationFor purposes of this subsection, in the case of a
				facility in which more than 1 person has an interest, productive capacity shall
				be allocated among such persons in such manner as the Secretary may
				prescribe.
									(6)RegulationsThe
				Secretary may prescribe such regulations as may be necessary to prevent the
				credit provided for in subsection (a)(5) from directly or indirectly
				benefitting any person with a direct or indirect productive capacity of more
				than 60,000,000 gallons of alcohol from fossil free alcohol production
				facilities during the taxable year.
									(7)Allocation of
				small fossil free alcohol producer credit to patrons of
				cooperativeRules similar to the rules under subsection (g)(6)
				shall apply for purposes of this
				subsection.
									.
						(d)Alcohol not
			 used as a fuel, etc
							(1)In
			 generalParagraph (3) of section 40(d), as amended by this Act,
			 is amended by redesignating subparagraph (E) as subparagraph (F) and by
			 inserting after subparagraph (D) the following new subparagraph:
								
									(E)Small fossil
				free alcohol producer creditIf—
										(i)any credit is
				allowed under subsection (a)(5), and
										(ii)any person does
				not use such fuel for a purpose described in subsection (b)(7)(B),
										then
				there is hereby imposed on such person a tax equal to 25 cents for each gallon
				of such
				alcohol..
							(2)Conforming
			 amendmentSubparagraph (E) of section 40(d)(3), as redesignated
			 by paragraph (1) and amended by this Act, is amended by striking or
			 (D) and inserting (C), or (E).
							(e)TerminationParagraph
			 (1) of section 40(e), as amended by this Act, is amended—
							(1)in subparagraph
			 (A), by striking (December 31, 2012, in the case of the credit allowed
			 by reason of subsection (a)(3)) and inserting (December 31,
			 2012, in the case of the credits allowed by reason of paragraphs (3) and (5) of
			 subsection (a)), and
							(2)in subparagraph
			 (B), by striking (January 1, 2013, in the case of the credit allowed by
			 reason of subsection (a)(3)) and inserting (January 1, 2013, in
			 the case of the credits allowed by reason of paragraphs (3) and (5) of
			 subsection (a)).
							(f)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after December 31, 2007.
						225.Modification
			 of alcohol credit
						(a)Income tax
			 creditSubsection (h) of section 40 (relating to reduced credit
			 for ethanol blenders) is amended by adding at the end the following new
			 paragraph:
							
								(3)Reduced amount
				after sale of 7,500,000,000 gallons
									(A)In
				generalIn the case of any calendar year beginning after the date
				described in subparagraph (B), the last row in the table in paragraph (2) shall
				be applied by substituting 46 cents for 51
				cents.
									(B)Date
				describedThe date described in this subparagraph is the first
				date on which 7,500,000,000 gallons of ethanol (including cellulosic ethanol)
				have been produced in or imported into the United States after the date of the
				enactment of this paragraph, as certified by the Secretary, in consultation
				with the Administrator of the Environmental Protection
				Agency.
									.
						(b)Excise tax
			 credit
							(1)In
			 generalParagraph (2) of section 6426(b) (relating to alcohol
			 fuel mixture credit) is amended by adding at the end the following new
			 subparagraph:
								
									(C)Reduced amount
				after sale of 7,500,000,000 gallonsIn the case of any alcohol
				fuel mixture produced in a calendar year beginning after the date described in
				section 40(h)(3)(B), subparagraph (A) shall be applied by substituting
				46 cents for 51
				cents.
									.
							(2)Conforming
			 amendmentSubparagraph (A) of section 6426(b)(2) is amended by
			 striking subparagraph (B) and inserting subparagraphs (B)
			 and (C).
							(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
						226.Extension and
			 modification of credit for biodiesel used as fuel
						(a)Extension
							(1)Income tax
			 credits for biodiesel and renewable diesel and small agri-biodiesel producer
			 creditSection 40A(g) (relating to termination) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2010 (December 31, 2012, in the case of the credit allowed by reason of
			 subsection (a)(3)).
							(2)Excise tax
			 creditSection 6426(c)(6) (relating to termination) is amended by
			 striking 2008 and inserting 2010.
							(3)Fuels not used
			 for taxable purposesSection 6427(e)(5)(B) (relating to
			 termination) is amended by striking 2008 and inserting
			 2010.
							(b)Modification of
			 credit for renewable diesel
							(1)In
			 generalSection 40A(f) (relating to renewable diesel) is amended
			 by adding at the end the following new paragraph:
								
									(4)Special rule
				for co-processed renewable dieselIn the case of a taxpayer which
				produces renewable diesel through the co-processing of biomass and petroleum at
				any facility, this subsection shall not apply to so much of the renewable
				diesel produced at such facility and sold or used during the taxable year in a
				qualified biodiesel mixture as exceeds 60,000,000
				gallons.
									.
							(c)Modification
			 relating to definition of agri-biodieselParagraph (2) of section
			 40A(d) (relating to agri-biodiesel) is amended by striking and mustard
			 seeds and inserting mustard seeds, and camelina.
						(d)Effective
			 datesThe amendments made by this section shall apply to fuel
			 sold or used after the date of the enactment of this Act.
						227.Extension and
			 modification of alternative fuel credit
						(a)Extension
							(1)Alternative
			 fuel creditParagraph (4) of section 6426(d) (relating to
			 alternative fuel credit) is amended by striking September 30,
			 2009 and inserting December 31, 2012.
							(2)Alternative
			 fuel mixture creditParagraph (3) of section 6426(e) (relating to
			 alternative fuel mixture credit) is amended by striking September 30,
			 2009 and inserting December 31, 2012.
							(3)PaymentsSubparagraph
			 (C) of section 6427(e)(5) (relating to termination) is amended by striking
			 September 30, 2009 and inserting December 31,
			 2012.
							(b)Modifications
							(1)Alternative
			 fuel to include compressed or liquified biomass gasParagraph (2)
			 of section 6426(d) (relating to alternative fuel credit) is amended by striking
			 and at the end of subparagraph (E), by redesignating
			 subparagraph (F) as subparagraph (G), and by inserting after subparagraph (E)
			 the following new subparagraph:
								
									(F)compressed or
				liquified biomass gas,
				and
									.
							(2)Credit allowed
			 for aviation use of fuelParagraph (1) of section 6426(d) is
			 amended by inserting sold by the taxpayer for use as a fuel in
			 aviation, after motorboat,.
							(c)Carbon capture
			 requirement for certain fuels
							(1)In
			 generalSubsection (d) of section 6426, as amended by subsection
			 (a), is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
								
									(4)Carbon capture
				requirementThe requirements of this paragraph are met if the
				fuel is certified, under such procedures as required by the Secretary, as
				having been produced at a facility which separates and sequesters not less than
				75 percent of such facility's total carbon dioxide
				emissions.
									.
							(2)Conforming
			 amendmentSubparagraph (E) of section 6426(d)(2) is amended by
			 inserting which meets the requirements of paragraph (4) and which
			 is after any liquid fuel.
							(d)Effective
			 dates
							(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuel sold or used after the date of the
			 enactment of this Act.
							(2)Carbon capture
			 requirementsThe amendments made by subsection (c) shall apply to
			 fuel sold or used after December 31, 2007.
							228.Extension of
			 alternative fuel vehicle refueling property creditParagraph
			 (2) of section 30C(g) (relating to termination) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2012.
					229.Extension of
			 suspension of taxable income limit on percentage depletion for oil and natural
			 gas produced from marginal propertiesSubparagraph (H) of section 613A(c)(6)
			 (relating to oil and gas produced from marginal properties) is amended by
			 striking January 1, 2008 and inserting January 1,
			 2010.
					230.Extension and
			 modification of election to expense certain refineries
						(a)ExtensionParagraph
			 (1) of section 179C(c) (relating to qualified refinery property) is
			 amended—
							(1)by striking
			 January 1, 2012 in subparagraph (B) and inserting January
			 1, 2014, and
							(2)by striking
			 January 1, 2008 each place it appears in subparagraph (F) and
			 inserting January 1, 2010.
							(b)Inclusion of
			 fuel derived from shale and tar sands
							(1)In
			 generalSubsection (d) of section 179C is amended by inserting
			 , or directly from shale or tar sands after (as defined
			 in section 45K(c)).
							(2)Conforming
			 amendmentParagraph (2) of section 179C(e) is amended by
			 inserting shale, tar sands, or before qualified
			 fuels.
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
						231.Ethanol tariff
			 extensionHeadings 9901.00.50
			 and 9901.00.52 of the Harmonized Tariff Schedule of the United States are each
			 amended in the effective period column by striking 1/1/2009 and
			 inserting 1/1/2011.
					232.Elimination
			 and reductions of duty drawback on certain imported ethanol
						(a)In
			 generalSection 313(p)(3)(A)(i)(I) of the Tariff Act of 1930 (19
			 U.S.C. 1313(p)(3)(A)(i)(I)) is amended by striking or and
			 inserting the following: “other than an article that contains either—
							
								(aa)imported ethyl
				alcohol (provided for in subheading 2207.10.60 or 2207.20.00 of such Schedule),
				or
								(bb)any imported
				mixture (provided for in heading 2710 or 3824 of such Schedule) that contains
				ethyl alcohol,
				or
								.
						(b)Limitations on,
			 and Reductions of, DrawbacksSection 313 of the Tariff Act of 1930 (19
			 U.S.C. 1313) is amended by adding at the end the following new
			 subsection:
							
								(z)Limitations on,
				and reductions of, drawbacks
									(1)Limitations
										(A)In
				generalEthyl alcohol or mixture containing ethyl alcohol
				described in subparagraph (B) may be treated as being of the same kind and
				quality under subsection (b) of this section or may be treated as being
				commercially interchangeable with any other ethyl alcohol or mixture containing
				ethyl alcohol under subsection (j)(2) of this section, only if the other ethyl
				alcohol or mixture—
											(i)if imported, is
				subject to the additional duty under subheading 9901.00.50 of the Harmonized
				Tariff Schedule of the United States; or
											(ii)if domestic, is
				subject to Federal excise tax under section 4041 or 4081 of the Internal
				Revenue Code of 1986 in an amount equal to or greater than the amount of
				drawback claimed.
											(B)Ethyl alcohol
				or mixture containing ethyl alcohol describedEthyl alcohol or
				mixture containing ethyl alcohol described in this subparagraph means—
											(i)ethyl alcohol
				classifiable under subheading 2207.10.60 or 2207.20.00 of the Harmonized Tariff
				Schedule of the United States, or
											(ii)a mixture
				containing ethyl alcohol classifiable under heading 2710 or 3824 of the
				Harmonized Tariff Schedule of the United States,
											which,
				if imported would be subject to additional duty under subheading 9901.00.50 of
				such Schedule.(2)Reduction of
				drawbackFor purposes of subsections (b), (j)(2), and (p) of this
				section, the amount of the refund as drawback under this section shall be
				reduced by an amount equal to any Federal tax credit or refund of any Federal
				tax paid on the merchandise with respect to which the drawback is
				claimed.
									.
						(c)Effective
			 dateThe amendments made by this section apply to articles
			 exported on or after the date that is 15 days after the date of the enactment
			 of this Act.
						233.Certain income
			 and gains relating to alcohol fuel mixtures, biodiesel fuel mixtures, and
			 alternative fuel treated as qualifying income for publicly traded
			 partnerships
						(a)In
			 generalSubparagraph (E) of section 7704(d)(1) (defining
			 qualifying income)is amended by inserting , or the transportation or
			 storage of any fuel described in subsection (b), (c), or (d) of section
			 6426 after timber).
						(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act, in taxable years ending after such
			 date.
						234.Technical
			 amendments
						(a)Amendments
			 related to section 11113 of the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users
							(1)Paragraph (3) of
			 section 6427(i) is amended—
								(A)by inserting
			 or under subsection (e)(2) by any person with respect to an alternative
			 fuel (as defined in section 6426(d)(2)) after section
			 6426 in subparagraph (A),
								(B)by inserting
			 or (e)(2) after subsection (e)(1) in
			 subparagraphs (A)(i) and (B), and
								(C)by inserting
			 and alternative fuel
			 credit after mixture credit in the heading
			 thereof.
								(2)(A)Subparagraph (G) of
			 section 6426(d)(2), as redesignated by section 227, is amended by striking
			 hydrocarbons and inserting fuel.
								(B)Section 6426 is amended by adding at
			 the end the following new subsection:
									
										(h)Denial of
				double benefitNo credit shall be determined under subsection (d)
				or (e) with respect to any fuel which is described in subsection (b) or (c) or
				section 40 or
				40A.
										.
								(3)The amendments
			 made by this subsection shall take effect as if included in section 11113 of
			 the SAFETEA–LU.
							(b)Amendments
			 related to the Energy Policy Act of 2005
							(1)Amendment
			 related to section 1342 of the Act
								(A)So much of
			 subsection (b) of section 30C as precedes paragraph (1) thereof is amended to
			 read as follows:
									
										(b)LimitationThe
				credit allowed under subsection (a) with respect to all alternative fuel
				vehicle refueling property placed in service by the taxpayer during the taxable
				year at a location shall not
				exceed—
										.
								(B)Subsection (c) of
			 section 30C is amended to read as follows:
									
										(c)Qualified
				alternative fuel vehicle refueling propertyFor purposes of this
				section, the term qualified alternative fuel vehicle refueling
				property has the same meaning as the term qualified clean-fuel
				vehicle refueling property would have under section 179A if—
											(1)paragraph (1) of
				section 179A(d) did not apply to property installed on property which is used
				as the principal residence (within the meaning of section 121) of the taxpayer,
				and
											(2)only the
				following were treated as clean burning fuels for purposes of section
				179A(d):
												(A)Any fuel at least
				85 percent of the volume of which consists of one or more of the following:
				ethanol, natural gas, compressed natural gas, liquified natural gas, liquefied
				petroleum gas, or hydrogen.
												(B)Biodiesel (as
				defined in section 40A(d)(1)).
												(C)Any
				mixture—
													(i)which consists of
				two or more of the following: biodiesel (as so defined), diesel fuel (as
				defined in section 4083(a)(3)), or kerosene, and
													(ii)at least 20
				percent of the volume of which consists of biodiesel (as so defined) determined
				without regard to any kerosene in such
				mixture.
													.
								(2)Amendments
			 related to section 1362 of the Act
								(A)(i)Paragraph (1) of
			 section 4041(d) is amended by adding at the end the following new sentence:
			 No tax shall be imposed under the preceding sentence on the sale or use
			 of any liquid if tax was imposed with respect to such liquid under section 4081
			 at the Leaking Underground Storage Tank Trust Fund financing
			 rate..
									(ii)Paragraph (3) of section 4042(b)
			 is amended to read as follows:
										
											(3)Exception for
				fuel on which Leaking Underground Storage Tank Trust Fund financing rate
				separately imposedThe Leaking Underground Storage Tank Trust
				Fund financing rate under paragraph (2)(B) shall not apply to the use of any
				fuel if tax was imposed with respect to such fuel under section 4041(d) or 4081
				at the Leaking Underground Storage Tank Trust Fund financing
				rate.
											.
									(iii)Notwithstanding section 6430 of the
			 Internal Revenue Code of 1986, a refund, credit, or payment may be made under
			 subchapter B of chapter 65 of such Code for taxes imposed with respect to any
			 liquid after September 30, 2005, and before the date of the enactment of this
			 Act under section 4041(d)(1) or 4042 of such Code at the Leaking Underground
			 Storage Tank Trust Fund financing rate to the extent that tax was imposed with
			 respect to such liquid under section 4081 at the Leaking Underground Storage
			 Tank Trust Fund financing rate.
									(B)(i)Paragraph (5) of
			 section 4041(d) is amended—
										(I)by striking (other than with
			 respect to any sale for export under paragraph (3) thereof), and
										(II)by adding at the end the following new
			 sentence: The preceding sentence shall not apply with respect to
			 subsection (g)(3) and so much of subsection (g)(1) as relates to vessels
			 (within the meaning of section 4221(d)(3)) employed in foreign trade or trade
			 between the United States and any of its possessions.
										(ii)Section 4082 is amended—
										(I)by striking (other than such tax
			 at the Leaking Underground Storage Tank Trust Fund financing rate imposed in
			 all cases other than for export) in subsection (a), and
										(II)by redesignating subsections (f) and (g)
			 as subsections (g) and (h) and by inserting after subsection (e) the following
			 new subsection:
											
												(f)Exception for
				Leaking Underground Storage Tank Trust Fund financing rate
													(1)In
				generalSubsection (a) shall not apply to the tax imposed under
				section 4081 at the Leaking Underground Storage Tank Trust Fund financing
				rate.
													(2)Exception for
				export, etcParagraph (1) shall not apply with respect to any
				fuel if the Secretary determines that such fuel is destined for export or for
				use by the purchaser as supplies for vessels (within the meaning of section
				4221(d)(3)) employed in foreign trade or trade between the United States and
				any of its
				possessions.
													.
										(iii)Subsection (e) of section 4082 is
			 amended—
										(I)by striking an aircraft, the rate
			 of tax under section 4081(a)(2)(A)(iii) shall be zero. and
			 inserting
											
												an
			 aircraft—(1)the rate of tax
				under section 4081(a)(2)(A)(iii) shall be zero, and
												(2)if such aircraft is employed in foreign
				trade or trade between the United States and any of its possessions, the
				increase in such rate under section 4081(a)(2)(B) shall be
				zero.
												;
				and
										(II)by moving the last sentence flush with
			 the margin of such subsection (following the paragraph (2) added by clause
			 (i)).
										(iv)Section 6430 is amended to read as
			 follows:
										
											6430.Treatment of
				tax imposed at Leaking Underground Storage Tank Trust Fund financing
				rateNo refunds, credits, or
				payments shall be made under this subchapter for any tax imposed at the Leaking
				Underground Storage Tank Trust Fund financing rate, except in the case of
				fuels—
												(1)which are exempt
				from tax under section 4081(a) by reason of section 4081(f)(2),
												(2)which are exempt
				from tax under section 4041(d) by reason of the last sentence of paragraph (5)
				thereof, or
												(3)with respect to which the rate increase
				under section 4081(a)(2)(B) is zero by reason of section
				4082(e)(2).
												.
									(C)Paragraph (5) of
			 section 4041(d) is amended by inserting (b)(1)(A) after
			 subsections.
								(3)Effective
			 date
								(A)In
			 generalExcept as otherwise provided in this paragraph, the
			 amendments made by this subsection shall take effect as if included in the
			 provisions of the Energy Policy Act of 2005 to which they relate.
								(B)Nonapplication
			 of exemption for off-highway business useThe amendment made by
			 paragraph (2)(C) shall apply to fuel sold for use or used after the date of the
			 enactment of this Act.
								(C)Amendment made
			 by the SAFETEA–LUThe amendment made by paragraph (2)(B)(iii)(II)
			 shall take effect as if included in section 11161 of the SAFETEA–LU.
								(c)Amendments
			 related to section 339 of the American Jobs Creation Act of 2004
							(1)(A)Section 45H is amended
			 by striking subsection (d) and by redesignating subsections (e), (f), and (g)
			 as subsections (d), (e), and (f), respectively.
								(B)Subsection (d) of section 280C is
			 amended to read as follows:
									
										(d)Credit for low
				sulfur diesel fuel productionThe deductions otherwise allowed
				under this chapter for the taxable year shall be reduced by the amount of the
				credit determined for the taxable year under section
				45H(a).
										.
								(C)Subsection (a) of section 1016 is
			 amended by striking paragraph (31) and by redesignating paragraphs (32) through
			 (37) as paragraphs (31) through (36), respectively.
								(2)(A)Section 45H, as amended
			 by paragraph (1), is amended by adding at the end the following new
			 subsection:
									
										(g)Election To not
				take creditNo credit shall be determined under subsection (a)
				for the taxable year if the taxpayer elects not to have subsection (a) apply to
				such taxable
				year.
										.
								(B)Subsection (m) of section 6501 is
			 amended by inserting 45H(g), after
			 45C(d)(4),.
								(3)(A)Subsections (b)(1)(A),
			 (c)(2), (e)(1), and (e)(2) of section 45H (as amended by paragraph (1)) and
			 section 179B(a) are each amended by striking qualified capital
			 costs and inserting qualified costs.
								(B)The heading of paragraph (2) of
			 section 45H(c) is amended by striking capital.
								(C)Subsection (a) of section 179B is
			 amended by inserting and which are properly chargeable to capital
			 account before the period at the end.
								(4)The amendments
			 made by this subsection shall take effect as if included in section 339 of the
			 American Jobs Creation Act of 2004.
							IIIAdvanced
			 technology vehicles
					241.Expansion and
			 modification of credit for alternative fuel motor vehicles
						(a)ExtensionSection
			 30B(j) (relating to termination) is amended—
							(1)by striking
			 December 31, 2014 in paragraph (1) and inserting December
			 31, 2016,
							(2)by striking
			 December 31, 2010 in paragraph (2) and inserting December
			 31, 2012,
							(3)by striking
			 December 31, 2009 in paragraph (3) and inserting December
			 31, 2012, and
							(4)by striking
			 December 31, 2010 in paragraph (4) and inserting December
			 31, 2012.
							(b)Modification
			 relating to new qualified alternative fuel motor vehicle
			 creditThe last sentence of section 30B(e)(2) is amended to read
			 as follows: A new qualified alternative fuel motor vehicle which weighs
			 more than 14,000 pounds gross vehicle weight rating shall be deemed to satisfy
			 the preceding sentence if it is certified as exceeding the most stringent
			 standard applicable to the model year in which such motor vehicle was
			 produced..
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
						242.Credit for
			 plug-in electric drive motor vehicles
						(a)Plug-In
			 electric drive motor vehicle credit
							(1)In
			 generalSubpart B of part IV of subchapter A of chapter 1
			 (relating to other credits) is amended by adding at the end the following new
			 section:
								
									30D.Plug-in
				electric drive motor vehicle credit
										(a)Allowance of
				credit
											(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				amount with respect to each new qualified plug-in electric drive motor vehicle
				placed in service by the taxpayer during the taxable year.
											(2)Applicable
				amountFor purposes of paragraph (1), the applicable amount is
				sum of—
												(A)$2,500,
				plus
												(B)$400 for each
				kilowatt hour of traction battery capacity of at least 5 kilowatt hours,
				plus
												(C)$400 for each
				kilowatt hour of traction battery capacity in excess of 5 kilowatt
				hours.
												(b)Limitations
											(1)Limitation
				based on weightThe amount of the credit allowed under subsection
				(a) by reason of subsection (a)(2)(A) shall not exceed—
												(A)$7,500, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of not more than 10,000 pounds,
												(B)$10,000, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 10,000 pounds but not more than 14,000 pounds,
												(C)$12,500, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 14,000 pounds but not more than 26,000 pounds, and
												(D)$15,000, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 26,000 pounds.
												(2)Limitation on
				number of passenger vehicles and light trucks eligible for
				creditNo credit shall be allowed under subsection (a) for any
				new qualified plug-in electric drive motor vehicle which is a passenger vehicle
				or light truck in any calendar year following the calendar year which includes
				the first date on which the total number of such new qualified plug-in electric
				drive motor vehicles sold for use in the United States after December 31, 2007,
				is at least 250,000.
											(c)New qualified
				plug-In electric drive motor vehicleFor purposes of this section, the term
				new qualified plug-in electric drive motor vehicle means a motor
				vehicle—
											(1)which draws propulsion using a traction
				battery with at least 4 kilowatt hours of capacity,
											(2)which uses an offboard source of energy to
				recharge such battery,
											(3)which, in the case of a passenger vehicle
				or light truck which has a gross vehicle weight rating of not more than 8,500
				pounds, has received a certificate of conformity under the Clean Air Act and
				meets or exceeds the equivalent qualifying California low emission vehicle
				standard under section 243(e)(2) of the Clean Air Act for that make and model
				year, and
												(A)in the case of a
				vehicle having a gross vehicle weight rating of 6,000 pounds or less, the Bin 5
				Tier II emission standard established in regulations prescribed by the
				Administrator of the Environmental Protection Agency under section 202(i) of
				the Clean Air Act for that make and model year vehicle, and
												(B)in the case of a
				vehicle having a gross vehicle weight rating of more than 6,000 pounds but not
				more than 8,500 pounds, the Bin 8 Tier II emission standard which is so
				established,
												(4)the original use
				of which commences with the taxpayer,
											(5)which is acquired
				for use or lease by the taxpayer and not for resale, and
											(6)which is made by
				a manufacturer.
											(d)Application
				with other credits
											(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
											(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
												(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, over
												(B)the tentative
				minimum tax for the taxable year.
												(e)Other
				definitions and special rulesFor purposes of this
				section—
											(1)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
											(2)Other
				termsThe terms passenger automobile, light
				truck, and manufacturer have the meanings given such terms
				in regulations prescribed by the Administrator of the Environmental Protection
				Agency for purposes of the administration of title II of the Clean Air Act (42
				U.S.C. 7521 et seq.).
											(3)Traction
				battery capacityTraction battery capacity shall be measured in
				kilowatt hours from a 100 percent state of charge to a zero percent state of
				charge.
											(4)Reduction in
				basisFor purposes of this subtitle, the basis of any property
				for which a credit is allowable under subsection (a) shall be reduced by the
				amount of such credit so allowed.
											(5)No double
				benefitThe amount of any deduction or other credit allowable
				under this chapter for a new qualified plug-in electric drive motor vehicle
				shall be reduced by the amount of credit allowed under subsection (a) for such
				vehicle for the taxable year.
											(6)Property used
				by tax-exempt entityIn the case of a vehicle the use of which is
				described in paragraph (3) or (4) of section 50(b) and which is not subject to
				a lease, the person who sold such vehicle to the person or entity using such
				vehicle shall be treated as the taxpayer that placed such vehicle in service,
				but only if such person clearly discloses to such person or entity in a
				document the amount of any credit allowable under subsection (a) with respect
				to such vehicle (determined without regard to subsection (b)(2)).
											(7)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowable under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
											(8)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit (including recapture in the case of a
				lease period of less than the economic life of a vehicle).
											(9)Election to not
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects not to have this section apply to such
				vehicle.
											(10)Interaction
				with air quality and motor vehicle safety standardsUnless
				otherwise provided in this section, a motor vehicle shall not be considered
				eligible for a credit under this section unless such vehicle is in compliance
				with—
												(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provision under a waiver under section 209(b) of
				the Clean Air Act), and
												(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
												(f)Regulations
											(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				promulgate such regulations as necessary to carry out the provisions of this
				section.
											(2)Coordination in
				prescription of certain regulationsThe Secretary of the
				Treasury, in coordination with the Secretary of Transportation and the
				Administrator of the Environmental Protection Agency, shall prescribe such
				regulations as necessary to determine whether a motor vehicle meets the
				requirements to be eligible for a credit under this section.
											(g)TerminationThis
				section shall not apply to property purchased after December 31,
				2014.
										.
							(2)Coordination
			 with other motor vehicle credits
								(A)New qualified
			 fuel cell motor vehiclesParagraph (3) of section 30B(b) is
			 amended by adding at the end the following new flush sentence:
									
										Such term
				shall not include any motor vehicle which is a new qualified plug-in electric
				drive motor vehicle (as defined by section
				30D(c))..
								(B)New qualified
			 hybrid motor vehiclesParagraph (3) of section 30B(d) is amended
			 by adding at the end the following new flush sentence:
									
										Such term
				shall not include any motor vehicle which is a new qualified plug-in electric
				drive motor vehicle (as defined by section
				30D(c))..
								(3)Conforming
			 amendments
								(A)Section 38(b) is
			 amended by striking plus at the end of paragraph (30), by
			 striking the period at the end of paragraph (31) and inserting
			 plus, and by adding at the end the following new
			 paragraph:
									
										(32)the portion of
				the new qualified plug-in electric drive motor vehicle credit to which section
				30D(d)(1)
				applies.
										.
								(B)Section 55(c)(3)
			 is amended by inserting 30D(d)(2), after
			 30C(d)(2),.
								(C)Section 1016(a),
			 as amended by this Act, is amended by striking and at the end of
			 paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
									
										(37)to the extent
				provided in section
				30D(e)(4).
										.
								(D)Section 6501(m)
			 is amended by inserting 30D(e)(9) after
			 30C(e)(5).
								(E)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
									
										
											Sec. 30D. Plug-in electric drive motor
				vehicle
				credit.
										
										.
								(b)Conversion
			 kits
							(1)In
			 generalSection 30B (relating to alternative motor vehicle
			 credit) is amended by redesignating subsections (i) and (j) as subsections (j)
			 and (k), respectively, and by inserting after subsection (h) the following new
			 subsection:
								
									(i)Plug-In
				conversion credit
										(1)In
				generalFor purposes of subsection (a), the plug-in conversion
				credit determined under this subsection with respect to any motor vehicle which
				is converted to a qualified plug-in electric drive motor vehicle is an amount
				equal to 10 percent of the cost of the plug-in traction battery module
				installed in such vehicle as part of such conversion.
										(2)LimitationsThe
				amount of the credit allowed under this subsection shall not exceed $2,500 with
				respect to the conversion of any motor vehicle.
										(3)Definitions and
				special rulesFor purposes of this subsection—
											(A)Qualified
				plug-in electric drive motor vehicleThe term qualified
				plug-in electric drive motor vehicle means any new qualified plug-in
				electric drive motor vehicle (as defined in section 30D(c), determined without
				regard to paragraphs (4) and (6) thereof).
											(B)Plug-in
				traction battery moduleThe term plug-in traction battery
				module means an electro-chemical energy storage device which—
												(i)has a traction
				battery capacity of not less than 2.5 kilowatt hours,
												(ii)is equipped with
				an electrical plug by means of which it can be energized and recharged when
				plugged into an external source of electric power,
												(iii)consists of a
				standardized configuration and is mass produced,
												(iv)has been tested
				and approved by the National Highway Transportation Safety Administration as
				compliant with applicable motor vehicle and motor vehicle equipment safety
				standards when installed by a mechanic with standardized training in protocols
				established by the battery manufacturer as part of a nationwide distribution
				program, and
												(v)is certified by a
				battery manufacturer as meeting the requirements of clauses (i) through
				(iv).
												(C)Credit allowed
				to lessor of battery moduleIn the case of a plug-in traction
				battery module which is leased to the taxpayer, the credit allowed under this
				subsection shall be allowed to the lessor of the plug-in traction battery
				module.
											(D)Credit allowed
				in addition to other creditsThe credit allowed under this
				subsection shall be allowed with respect to a motor vehicle notwithstanding
				whether a credit has been allowed with respect to such motor vehicle under this
				section (other than this subsection) in any preceding taxable year.
											(4)TerminationThis
				subsection shall not apply to conversions made after December 31,
				2009.
										.
							(2)Credit treated
			 as part of alternative motor vehicle creditSection 30B(a) is
			 amended by striking and at the end of paragraph (3), by striking
			 the period at the end of paragraph (4) and inserting , and, and
			 by adding at the end the following new paragraph:
								
									(5)the plug-in
				conversion credit determined under subsection
				(i).
									.
							(3)No recapture
			 for vehicles converted to qualified plug-in electric drive motor
			 vehiclesParagraph (8) of section 30B(h) is amended by adding at
			 the end the following: , except that no benefit shall be recaptured if
			 such property ceases to be eligible for such credit by reason of conversion to
			 a qualified plug-in electric drive motor vehicle.
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007, in taxable years beginning after
			 such date.
						243.Exclusion from
			 heavy truck tax for idling reduction units and advanced insulation added after
			 purchase
						(a)In
			 generalSection 4053 (relating to exemptions) is amended by
			 adding at the end the following new paragraphs:
							
								(7)Idling
				reduction deviceAny device or system of devices which—
									(A)is designed to
				provide to a vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary using
				either—
										(i)an all electric
				unit, such as a battery powered unit or from grid-supplied electricity,
				or
										(ii)a dual fuel unit
				powered by diesel or other fuels, and capable of providing such services from
				grid-supplied electricity or on-truck batteries alone, and
										(B)is certified by
				the Secretary of Energy, in consultation with the Administrator of the
				Environmental Protection Agency and the Secretary of Transportation, to reduce
				long-duration idling of such vehicle at a motor vehicle rest stop or other
				location where such vehicles are temporarily parked or remain
				stationary.
									For
				purposes of subparagraph (B), the term long-duration idling means
				the operation of a main drive engine, for a period greater than 15 consecutive
				minutes, where the main drive engine is not engaged in gear. Such term does not
				apply to routine stoppages associated with traffic movement or
				congestion.(8)Advanced
				insulationAny insulation that has an R value of not less than
				R35 per
				inch.
								.
						(b)Effective
			 dateThe amendment made by this section shall apply to sales or
			 installations after December 31, 2007.
						IVConservation and
			 energy efficiency
					251.Extension and
			 modification of nonbusiness energy property credit
						(a)Extension of
			 creditSection 25C(g)
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
						(b)Natural gas
			 fired heat pumpsSection 25C(d)(3) (relating to energy-efficient
			 building property) is amended—
							(1)by striking
			 and at the end of subparagraph (D),
							(2)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
							(3)by adding at the
			 end the following new subparagraph:
								
									(F)a natural gas
				fired heat pump with a heating coefficient of performance (COP) of at least
				1.1.
									.
							(c)Modifications
			 of standards for energy-efficient building property
							(1)Increased
			 limitation for oil furnaces and natural gas, propane, and oil hot water
			 boilers
								(A)In
			 generalSubparagraphs (B) and (C) of section 25C(b)(3) are
			 amended to read as follows:
									
										(B)$150 for any
				qualified natural gas furnace or qualified propane furnace, and
										(C)$300 for—
											(i)any item of
				energy-efficient building property, and
											(ii)any qualified
				oil furnace, qualified natural gas hot water boiler, qualified propane hot
				water boiler, or qualified oil hot water
				boiler.
											.
								(B)Conforming
			 amendmentClause (ii) of section 25C(d)(2)(A) is amended to read
			 as follows:
									
										(ii)any qualified
				natural gas furnace, qualified propane furnace, qualified oil furnace,
				qualified natural gas hot water boiler, qualified propane hot water boiler, or
				qualified oil hot water boiler,
				or
										.
								(2)Electric heat
			 pumpsSubparagraph (B) of section 25C(d)(3) is amended to read as
			 follows:
								
									(B)an electric heat
				pump which achieves the highest efficiency tier established by the Consortium
				for Energy Efficiency, as in effect on January 1,
				2008.
									.
							(3)Water
			 HeatersSubparagraph (E) of section 25C(d)(3) is amended to read
			 as follows:
								
									(E)a natural gas,
				propane, or oil water heater which has either an energy factor of at least 0.80
				or a thermal efficiency of at least 90
				percent.
									.
							(4)Oil furnaces
			 and hot water boilersParagraph (4) of section 25C(d) is amended
			 to read as follows:
								
									(4)Qualified
				natural gas, propane, and oil furnaces and hot water boilers
										(A)Qualified
				natural gas furnaceThe term qualified natural gas
				furnace means any natural gas furnace which achieves an annual fuel
				utilization efficiency rate of not less than 95.
										(B)Qualified
				natural gas hot water boilerThe term qualified natural gas
				hot water boiler means any natural gas hot water boiler which achieves
				an annual fuel utilization efficiency rate of not less than 90.
										(C)Qualified
				propane furnaceThe term qualified propane furnace
				means any propane furnace which achieves an annual fuel utilization efficiency
				rate of not less than 95.
										(D)Qualified
				propane hot water boilerThe term qualified propane hot
				water boiler means any propane hot water boiler which achieves an annual
				fuel utilization efficiency rate of not less than 90.
										(E)Qualified oil
				furnacesThe term qualified oil furnace means any
				oil furnace which achieves an annual fuel utilization efficiency rate of not
				less than 90.
										(F)Qualified oil
				hot water boilerThe term qualified oil hot water
				boiler means any oil hot water boiler which achieves an annual fuel
				utilization efficiency rate of not less than
				90.
										.
							(d)Effective
			 dateThe amendments made this section shall apply to expenditures
			 made after December 31, 2007.
						252.Extension and
			 modification of new energy efficient home credit
						(a)Extension of
			 creditSubsection (g) of
			 section 45L (relating to termination) is amended by striking December
			 31, 2008 and inserting December 31, 2011.
						(b)Modification
							(1)In
			 generalSubparagraph (B) of section 45L(a)(1) is amended to read
			 as follows:
								
									(B)(i)acquired by a person
				from such eligible contractor and used by any person as a residence during the
				taxable year, or
										(ii)used by such eligible contractor
				as a residence during the taxable
				year.
										.
							(2)Effective
			 dateThe amendments made by this subsection shall apply to homes
			 purchased after December 31, 2008.
							253.Extension and
			 modification of energy efficient commercial buildings deduction
						(a)ExtensionSection
			 179D(h) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2013.
						(b)Adjustment of
			 maximum deduction amount
							(1)In
			 generalSubparagraph (A) of section 179D(b)(1) (relating to
			 maximum amount of deduction) is amended by striking $1.80 and
			 inserting $2.25.
							(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
								(A)by striking
			 $.60 and inserting $0.75, and
								(B)by striking
			 $1.80 and inserting $2.25.
								(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
						254.Modifications
			 of energy efficient appliance credit for appliances produced after
			 2007
						(a)In
			 generalSection 45M of the Internal Revenue Code of 1986 is
			 amended to read as follows:
							
								45M.Energy
				efficient appliance credit
									(a)General
				rule
										(1)In
				generalFor purposes of section 38, the energy efficient
				appliance credit determined under this section for any taxable year is an
				amount equal to the sum of the credit amounts determined under paragraph (2)
				for each type of qualified energy efficient appliance produced by the taxpayer
				during the calendar year ending with or within the taxable year.
										(2)Credit
				amountsThe credit amount determined for any type of qualified
				energy efficient appliance is—
											(A)the applicable
				amount determined under subsection (b) with respect to such type, multiplied
				by
											(B)the eligible
				production for such type.
											(b)Applicable
				amountFor purposes of subsection (a)—
										(1)DishwashersThe
				applicable amount is $75 in the case of a residential model dishwasher
				which—
											(A)is manufactured
				in calendar year 2008, 2009, or 2010, and
											(B)uses not more
				than 307 kilowatt hours per year and 5.0 gallons per cycle (5.5 gallons for
				dishwashers designed for greater than 12 place settings).
											(2)Clothes
				washersThe applicable amount is—
											(A)$125 in the case
				of a residential model top-loading clothes washer which—
												(i)is manufactured
				in calendar year 2008 or 2009, and
												(ii)meets or exceeds
				a 1.8 MEF and does not exceed a 7.5 water consumption factor,
												(B)$150 in the case
				of a residential or commercial model clothes washer which—
												(i)is manufactured
				in calendar year 2008, 2009, or 2010, and
												(ii)meets or exceeds
				a 2.0 MEF and does not exceed a 6.0 water consumption factor, and
												(C)$250 in the case
				of a residential or commercial model clothes washer which—
												(i)is manufactured
				in calendar year 2008, 2009, or 2010, and
												(ii)meets or exceeds
				a 2.2 MEF and does not exceed a 4.5 water consumption factor.
												(3)RefrigeratorsThe
				applicable amount is—
											(A)$75 in the case
				of a residential model refrigerator which—
												(i)is manufactured
				in calendar year 2008 or 2009, and
												(ii)consumes at
				least 23 percent, but not more than 24.9 percent, fewer kilowatt hours per year
				than the 2001 energy conservation standards,
												(B)$100 in the case
				of a residential model refrigerator which—
												(i)is manufactured
				in calendar year 2008, 2009, or 2010, and
												(ii)consumes at
				least 25 percent, but not more than 29.9 percent, fewer kilowatt hours per year
				than the 2001 energy conservation standards, and
												(C)$200 in the case
				of a residential model refrigerator which—
												(i)is manufactured
				in calendar year 2008, 2009, or 2010, and
												(ii)consumes at
				least 30 percent fewer kilowatt hours per year than the 2001 energy
				conservation standards.
												(c)Eligible
				productionThe eligible production in a calendar year with
				respect to each type of qualified energy efficient appliance is the excess
				of—
										(1)the number of
				appliances of such type which are produced in the United States by the taxpayer
				during such calendar year, over
										(2)the average
				number of appliances of such type which were produced in the United States by
				the taxpayer (or any predecessor) during the preceding 2-calendar year
				period.
										(d)Types of
				qualified energy efficient appliancesFor purposes of this
				section, the types of qualified energy efficient appliances are—
										(1)dishwashers
				described in subsection (b)(1),
										(2)clothes washers
				described in subsection (b)(2), and
										(3)refrigerators
				described in subsection (b)(3).
										(e)Limitations
										(1)Aggregate
				credit amount allowedExcept as provided in paragraph (2), the
				aggregate amount of credit allowed under subsection (a) with respect to a
				taxpayer for any taxable year shall not exceed $75,000,000 reduced by the
				amount of the credit allowed under subsection (a) to the taxpayer (or any
				predecessor) for all prior taxable years beginning after December 31,
				2007.
										(2)Limitation
				based on gross receiptsThe credit allowed under subsection (a)
				with respect to a taxpayer for the taxable year shall not exceed an amount
				equal to 2 percent of the average annual gross receipts of the taxpayer for the
				3 taxable years preceding the taxable year in which the credit is determined
				beginning after December 31, 2007.
										(3)Gross
				receiptsFor purposes of this subsection, the rules of paragraphs
				(2) and (3) of section 448(c) shall apply.
										(f)DefinitionsFor
				purposes of this section:
										(1)DishwasherThe
				term dishwasher means a dishwasher subject to the energy
				conservation standards established by the Department of Energy.
										(2)Clothes
				washerThe term clothes washer includes a clothes
				washer subject to the energy conservation standards established by the
				Department of Energy.
										(3)Top-loading
				clothes washerThe term top-loading clothes washer
				means a clothes washer with the clothes container compartment access located on
				the top of the machine.
										(4)RefrigeratorThe
				term refrigerator means an automatic defrost refrigerator-freezer
				which has an internal volume of at least 16.5 cubic feet.
										(5)Gallons per
				cycleThe term gallons per cycle means the amount of
				water, expressed in gallons, required to complete a normal cycle of a
				dishwasher.
										(6)MEFThe
				term MEF means the modified energy factor established by the
				Department of Energy for compliance with the Federal energy conservation
				standard.
										(7)Water
				consumption factorThe term water consumption factor
				means the quotient of the total weighted per-cycle water consumption divided by
				the cubic foot capacity of the clothes washer.
										(8)2001 energy
				conservation standardThe term 2001 energy conservation
				standard means the energy conservation standards promulgated by the
				Department of Energy and effective July 1, 2001.
										(g)Special
				rulesFor purposes of this section:
										(1)In
				generalRules similar to the rules of subsections (c), (d), and
				(e) of section 52 shall apply.
										(2)Controlled
				group
											(A)In
				generalAll persons treated as a single employer under subsection
				(a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be
				treated as a single producer.
											(B)Inclusion of
				foreign corporationsFor purposes of subparagraph (A), in
				applying subsections (a) and (b) of section 52 to this section, section 1563
				shall be applied without regard to subsection (b)(2)(C) thereof.
											(3)VerificationNo
				amount shall be allowed as a credit under subsection (a) with respect to which
				the taxpayer has not submitted such information or certification as the
				Secretary, in consultation with the Secretary of Energy, determines
				necessary.
										.
						(b)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2007.
						255.Special
			 depreciation allowance for certain reuse and recycling property
						(a)In
			 generalSection 168 of the Internal Revenue Code of 1986
			 (relating to accelerated cost recovery system) (as amended by section 205) is
			 amended by adding at the end the following new subsection:
							
								(n)Special
				allowance for certain reuse and recycling property
									(1)In
				generalIn the case of any qualified reuse and recycling
				property—
										(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of the qualified reuse and recycling property, and
										(B)the adjusted
				basis of the qualified reuse and recycling property shall be reduced by the
				amount of such deduction before computing the amount otherwise allowable as a
				depreciation deduction under this chapter for such taxable year and any
				subsequent taxable year.
										(2)Qualified reuse
				and recycling propertyFor purposes of this subsection—
										(A)In
				generalThe term qualified reuse and recycling
				property means any reuse and recycling property—
											(i)to which this
				section applies,
											(ii)which has a
				useful life of at least 5 years,
											(iii)the original
				use of which commences with the taxpayer after December 31, 2006, and
											(iv)which is—
												(I)acquired by
				purchase (as defined in section 179(d)(2)) by the taxpayer after December 31,
				2006, but only if no written binding contract for the acquisition was in effect
				before January 1, 2007, or
												(II)acquired by the
				taxpayer pursuant to a written binding contract which was entered into after
				December 31, 2006.
												(B)Exceptions
											(i)Alternative
				depreciation propertyThe term qualified reuse and
				recycling property shall not include any property to which the
				alternative depreciation system under subsection (g) applies, determined
				without regard to paragraph (7) of subsection (g) (relating to election to have
				system apply).
											(ii)Election
				outIf a taxpayer makes an election under this clause with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
											(C)Special rule
				for self-constructed propertyIn the case of a taxpayer
				manufacturing, constructing, or producing property for the taxpayer's own use,
				the requirements of clause (iv) of subparagraph (A) shall be treated as met if
				the taxpayer begins manufacturing, constructing, or producing the property
				after December 31, 2006.
										(D)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for qualified reuse and recycling property shall be determined
				under this section without regard to any adjustment under section 56.
										(3)DefinitionsFor
				purposes of this subsection—
										(A)Reuse and
				recycling property
											(i)In
				generalThe term reuse and recycling property means
				any machinery and equipment (not including buildings or real estate), along
				with all appurtenances thereto, including software necessary to operate such
				equipment, which is used exclusively to recycle qualified materials.
											(ii)ExclusionSuch
				term does not include—
												(I)rolling stock or
				other equipment used to transport qualified materials, and
												(II)equipment used
				to produce new products or commodities from recycled products.
												(B)Qualified
				materials
											(i)In
				generalThe term qualified materials means scrap
				plastic, scrap glass, scrap textiles, scrap rubber (including used tires),
				scrap packaging, recovered fiber, scrap ferrous and nonferrous metals, or
				electronic scrap generated by an individual or business.
											(ii)Electronic
				scrapFor purposes of clause (i), the term electronic
				scrap means—
												(I)any cathode ray
				tube, flat panel screen, or similar video display device with a screen size
				greater than 4 inches measured diagonally, or
												(II)any central
				processing unit.
												(C)Recycling or
				recycleThe term recycling or recycle
				means that process (including sorting and collecting) by which worn or
				superfluous materials are manufactured or processed into specification grade
				commodities that are suitable for use as a replacement or substitute for virgin
				materials in manufacturing tangible consumer and commercial products, including
				packaging.
										.
						(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
						BRevenue raising
			 provisions
				261.Denial of
			 deduction for major integrated oil companies for income attributable to
			 domestic production of oil, natural gas, or primary products thereof
					(a)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
						
							(iv)in the case of any major integrated oil
				company (as defined in section 167(h)(5)(B)), the production, refining,
				processing, transportation, or distribution of oil, natural gas, or any primary
				product thereof during any taxable year described in section
				167(h)(5)(B).
							.
					(b)Primary
			 productSection 199(c)(4)(B) of such Code is amended by adding at
			 the end the following flush sentence:
						
							For
				purposes of clause (iv), the term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal..
					(c)Conforming
			 amendmentsSection 199(c)(4) of such Code is amended—
						(1)in subparagraph (A)(i)(III) by striking
			 electricity, natural gas, and inserting
			 electricity, and
						(2)in subparagraph (B)(ii) by striking
			 electricity, natural gas, and inserting
			 electricity.
						(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					262.Elimination of
			 the different treatment of foreign oil and gas extraction income and foreign
			 oil related income for purposes of the foreign tax credit
					(a)In
			 generalSubsections (a) and (b) of section 907 (relating to
			 special rules in case of foreign oil and gas income) are amended to read as
			 follows:
						
							(a)Reduction in
				amount allowed as foreign tax under section 901In applying
				section 901, the amount of any foreign oil and gas taxes paid or accrued (or
				deemed to have been paid) during the taxable year which would (but for this
				subsection) be taken into account for purposes of section 901 shall be reduced
				by the amount (if any) by which the amount of such taxes exceeds the product
				of—
								(1)the amount of the
				combined foreign oil and gas income for the taxable year,
								(2)multiplied
				by—
									(A)in the case of a
				corporation, the percentage which is equal to the highest rate of tax specified
				under section 11(b), or
									(B)in the case of an
				individual, a fraction the numerator of which is the tax against which the
				credit under section 901(a) is taken and the denominator of which is the
				taxpayer's entire taxable income.
									(b)Combined
				foreign oil and gas income; foreign oil and gas taxesFor
				purposes of this section—
								(1)Combined
				foreign oil and gas incomeThe term combined foreign oil
				and gas income means, with respect to any taxable year, the sum
				of—
									(A)foreign oil and
				gas extraction income, and
									(B)foreign oil
				related income.
									(2)Foreign oil and
				gas taxesThe term foreign oil and gas taxes means,
				with respect to any taxable year, the sum of—
									(A)oil and gas
				extraction taxes, and
									(B)any income, war
				profits, and excess profits taxes paid or accrued (or deemed to have been paid
				or accrued under section 902 or 960) during the taxable year with respect to
				foreign oil related income (determined without regard to subsection (c)(4)) or
				loss which would be taken into account for purposes of section 901 without
				regard to this
				section.
									.
					(b)Recapture of
			 foreign oil and gas lossesParagraph (4) of section 907(c)
			 (relating to recapture of foreign oil and gas extraction losses by
			 recharacterizing later extraction income) is amended to read as follows:
						
							(4)Recapture of
				foreign oil and gas losses by recharacterizing later combined foreign oil and
				gas income
								(A)In
				generalThe combined foreign oil and gas income of a taxpayer for
				a taxable year (determined without regard to this paragraph) shall be
				reduced—
									(i)first by the
				amount determined under subparagraph (B), and
									(ii)then by the
				amount determined under subparagraph (C).
									The
				aggregate amount of such reductions shall be treated as income (from sources
				without the United States) which is not combined foreign oil and gas
				income.(B)Reduction for
				pre-2008 foreign oil extraction lossesThe reduction under this
				paragraph shall be equal to the lesser of—
									(i)the foreign oil
				and gas extraction income of the taxpayer for the taxable year (determined
				without regard to this paragraph), or
									(ii)the excess
				of—
										(I)the aggregate
				amount of foreign oil extraction losses for preceding taxable years beginning
				after December 31, 1982, and before January 1, 2008, over
										(II)so much of such
				aggregate amount as was recharacterized under this paragraph (as in effect
				before and after the date of the enactment of the Energy Advancement and
				Investment Act of 2007) for preceding taxable years beginning after December
				31, 1982.
										(C)Reduction for
				post-2007 foreign oil and gas lossesThe reduction under this
				paragraph shall be equal to the lesser of—
									(i)the combined
				foreign oil and gas income of the taxpayer for the taxable year (determined
				without regard to this paragraph), reduced by an amount equal to the reduction
				under subparagraph (A) for the taxable year, or
									(ii)the excess
				of—
										(I)the aggregate
				amount of foreign oil and gas losses for preceding taxable years beginning
				after December 31, 2007, over
										(II)so much of such
				aggregate amount as was recharacterized under this paragraph for preceding
				taxable years beginning after December 31, 2007.
										(D)Foreign oil and
				gas loss defined
									(i)In
				generalFor purposes of this paragraph, the term foreign
				oil and gas loss means the amount by which—
										(I)the gross income
				for the taxable year from sources without the United States and its possessions
				(whether or not the taxpayer chooses the benefits of this subpart for such
				taxable year) taken into account in determining the combined foreign oil and
				gas income for such year, is exceeded by
										(II)the sum of the
				deductions properly apportioned or allocated thereto.
										(ii)Net operating
				loss deduction not taken into accountFor purposes of clause (i),
				the net operating loss deduction allowable for the taxable year under section
				172(a) shall not be taken into account.
									(iii)Expropriation
				and casualty losses not taken into accountFor purposes of clause
				(i), there shall not be taken into account—
										(I)any foreign
				expropriation loss (as defined in section 172(h) (as in effect on the day
				before the date of the enactment of the Revenue Reconciliation Act of 1990))
				for the taxable year, or
										(II)any loss for the
				taxable year which arises from fire, storm, shipwreck, or other casualty, or
				from theft,
										to the extent
				such loss is not compensated for by insurance or otherwise.(iv)Foreign oil
				extraction lossFor purposes of subparagraph (B)(ii)(I), foreign
				oil extraction losses shall be determined under this paragraph as in effect on
				the day before the date of the enactment of the Energy Advancement and
				Investment Act of
				2007.
									.
					(c)Carryback and
			 carryover of disallowed creditsSection 907(f) (relating to
			 carryback and carryover of disallowed credits) is amended—
						(1)by striking
			 oil and gas extraction taxes each place it appears and inserting
			 foreign oil and gas taxes, and
						(2)by adding at the
			 end the following new paragraph:
							
								(4)Transition
				rules for pre-2008 and 2008 disallowed credits
									(A)Pre-2008
				creditsIn the case of any unused credit year beginning before
				January 1, 2008, this subsection shall be applied to any unused oil and gas
				extraction taxes carried from such unused credit year to a year beginning after
				December 31, 2007—
										(i)by substituting
				oil and gas extraction taxes for foreign oil and gas
				taxes each place it appears in paragraphs (1), (2), and (3), and
										(ii)by computing,
				for purposes of paragraph (2)(A), the limitation under subparagraph (A) for the
				year to which such taxes are carried by substituting foreign oil and gas
				extraction income for foreign oil and gas income in
				subsection (a).
										(B)2008
				creditsIn the case of any unused credit year beginning in 2008,
				the amendments made to this subsection by the Energy Advancement and Investment
				Act of 2007 shall be treated as being in effect for any preceding year
				beginning before January 1, 2008, solely for purposes of determining how much
				of the unused foreign oil and gas taxes for such unused credit year may be
				deemed paid or accrued in such preceding
				year.
									.
						(d)Conforming
			 amendmentSection 6501(i) is amended by striking oil and
			 gas extraction taxes and inserting foreign oil and gas
			 taxes.
					(e)Effective dateThe amendments
			 made by this section shall apply to taxable years beginning after December 31,
			 2007.
					263.Increase and
			 extension of Oil Spill Liability Trust Fund tax
					(a)Increase in
			 rate
						(1)In
			 generalSection 4611(c)(2)(B) (relating to rates) is amended by
			 striking 5 cents and inserting 10 cents.
						(2)Effective
			 dateThe amendment made by this subsection shall apply on and
			 after the first day of the first calendar quarter beginning more than 60 days
			 after the date of the enactment of this Act.
						(b)Extension
						(1)In
			 generalSection 4611(f) (relating to application of Oil Spill
			 Liability Trust Fund financing rate) is amended by striking paragraphs (2) and
			 (3) and inserting the following new paragraph:
							
								(2)TerminationThe
				Oil Spill Liability Trust Fund financing rate shall not apply after December
				31,
				2017.
								.
						(2)Conforming
			 amendmentSection 4611(f)(1) is amended by striking
			 paragraphs (2) and (3) and inserting paragraph
			 (2).
						(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
						264.Limitation on
			 drawback claimed for amounts deposited into the Oil Spill Liability Trust
			 FundSection 313(j) of the
			 Tariff Act of 1930 (19 U.S. C. 1313(j)) is amended by adding at the end the
			 following new paragraph:
					
						(5)Limitation on
				certain drawbacksAny tax or fee imposed under section 4611 of
				the Internal Revenue Code of 1986 for deposit in the Oil Spill Liability Trust
				Fund pursuant to section 9509 of such Code shall not be eligible for refund as
				drawback under this
				section.
						.
				265.Tax on crude oil and
			 natural gas produced from the outer Continental Shelf in the Gulf of
			 Mexico
					(a)In
			 generalSubtitle E (relating to alcohol, tobacco, and certain
			 other excise taxes) is amended by adding at the end the following new
			 chapter:
						
							56Tax on severance
				of crude oil and natural gas from the outer Continental Shelf in the Gulf of
				Mexico
								
									Sec. 5896. Imposition of
				  tax.
									Sec. 5897. Taxable crude oil or natural
				  gas and removal price.
									Sec. 5898. Special rules and
				  definitions.
								
								5896.Imposition of
				tax
									(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed a tax equal to 13 percent of the removal price of any
				taxable crude oil or natural gas removed from the premises during any taxable
				period.
									(b)Credit for
				Federal royalties paid
										(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by subsection (a) with respect to the production of any taxable crude
				oil or natural gas an amount equal to the aggregate amount of royalties paid
				under Federal law with respect to such production.
										(2)LimitationThe
				aggregate amount of credits allowed under paragraph (1) to any taxpayer for any
				taxable period shall not exceed the amount of tax imposed by subsection (a) for
				such taxable period.
										(c)Tax paid by
				producerThe tax imposed by this section shall be paid by the
				producer of the taxable crude oil or natural gas.
									5897.Taxable crude
				oil or natural gas and removal price
									(a)Taxable crude
				oil or natural gasFor purposes of this chapter, the term
				taxable crude oil or natural gas means crude oil or natural gas
				which is produced from Federal submerged lands on the outer Continental Shelf
				in the Gulf of Mexico pursuant to a lease entered into with the United States
				which authorizes the production.
									(b)Removal
				priceFor purposes of this chapter—
										(1)In
				generalExcept as otherwise provided in this subsection, the term
				removal price means—
											(A)in the case of
				taxable crude oil, the amount for which a barrel of such crude oil is sold,
				and
											(B)in the case of
				taxable natural gas, the amount per 1,000 cubic feet for which such natural gas
				is sold.
											(2)Sales between
				related personsIn the case of a sale between related persons,
				the removal price shall not be less than the constructive sales price for
				purposes of determining gross income from the property under section
				613.
										(3)Oil or gas
				removed from property before saleIf crude oil or natural gas is
				removed from the property before it is sold, the removal price shall be the
				constructive sales price for purposes of determining gross income from the
				property under section 613.
										(4)Refining begun
				on propertyIf the manufacture or conversion of crude oil into
				refined products begins before such oil is removed from the property—
											(A)such oil shall be
				treated as removed on the day such manufacture or conversion begins, and
											(B)the removal price
				shall be the constructive sales price for purposes of determining gross income
				from the property under section 613.
											(5)PropertyThe
				term property has the meaning given such term by section
				614.
										5898.Special rules
				and definitions
									(a)Administrative
				requirements
										(1)Withholding and
				deposit of taxThe Secretary shall provide for the withholding
				and deposit of the tax imposed under section 5896 on a quarterly basis.
										(2)Records and
				informationEach taxpayer liable for tax under section 5896 shall
				keep such records, make such returns, and furnish such information (to the
				Secretary and to other persons having an interest in the taxable crude oil or
				natural gas) with respect to such oil as the Secretary may by regulations
				prescribe.
										(3)Taxable
				periods; return of tax
											(A)Taxable
				periodExcept as provided by the Secretary, each calendar year
				shall constitute a taxable period.
											(B)ReturnsThe
				Secretary shall provide for the filing, and the time for filing, of the return
				of the tax imposed under section 5896.
											(b)DefinitionsFor
				purposes of this chapter—
										(1)ProducerThe
				term producer means the holder of the economic interest with
				respect to the crude oil or natural gas.
										(2)Crude
				oilThe term crude oil includes crude oil
				condensates and natural gasoline.
										(3)Premises and
				crude oil productThe terms premises and crude
				oil product have the same meanings as when used for purposes of
				determining gross income from the property under section 613.
										(c)Adjustment of
				removal priceIn determining the removal price of oil or natural
				gas from a property in the case of any transaction, the Secretary may adjust
				the removal price to reflect clearly the fair market value of oil or natural
				gas removed.
									(d)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
									.
					(b)Deductibility
			 of taxThe first sentence of section 164(a) (relating to
			 deduction for taxes) is amended by inserting after paragraph (5) the following
			 new paragraph:
						
							(6)The tax imposed
				by section 5896(a) (after application of section 5896(b)) on the severance of
				crude oil or natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
							.
					(c)Clerical
			 amendmentThe table of chapters for subtitle E is amended by
			 adding at the end the following new item:
						
							
								Chapter 56. Tax on severance of crude oil
				and natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to crude oil
			 or natural gas removed after the date of the enactment of this Act.
					266.Taxation of
			 taxable fuels in foreign trade zones
					(a)Tax imposed on
			 removals and entries in foreign trade zones
						(1)In
			 generalSubsection (a) of section 4083 (relating to definitions)
			 is amended by adding at the end the following new paragraph:
							
								(4)United
				StatesThe term United States includes any foreign
				trade zone or bonded warehouse located in the United
				States.
								.
						(2)Conforming
			 amendmentSection 4081(a)(1)(A) (relating to imposition of tax)
			 is amended—
							(A)in clause (i), by
			 inserting in the United States after refinery;
			 and
							(B)in clause (ii),
			 by inserting in the United States after
			 terminal.
							(b)Treatment of
			 taxable fuel in foreign trade zonesParagraph (2) of section
			 81c(a) of title 19, United States Code, is amended by inserting (other
			 than the provisions relating to taxable fuel (as defined under section 4083(a)
			 of the Internal Revenue Code of 1986)) after
			 thereunder.
					(c)Effective
			 dates
						(1)Subsection
			 (a)The amendments made by
			 subsection (a) shall apply to removals and entries after December 31,
			 2007.
						(2)Subsection
			 (b)The amendment made by
			 subsection (b) shall take effect on January 1, 2008.
						267.Clarification
			 of penalty for sale of fuel failing to meet EPA regulations
					(a)In
			 generalSubsection (a) of section 6720A (relating to penalty with
			 respect to certain adulterated fuels) is amended by striking applicable
			 EPA regulations (as defined in section 45H(c)(3)) and inserting
			 the requirements for diesel fuel under section 211 of the Clean Air Act,
			 as determined by the Secretary,.
					(b)Effective
			 dateThe amendments made by this section shall apply to any
			 transfer, sale, or holding out for sale or resale occurring after the date of
			 the enactment of this Act.
					268.Clarification
			 of eligibility for certain fuels credits for fuel with insufficient nexus to
			 the United States
					(a)In
			 general
						(1)Alcohol
			 creditSubsection (d) of section 40 is amended by adding at the
			 end the following new paragraph:
							
								(6)Limitation to
				alcohol with connection to the United States
									(A)Alcohol
				creditNo alcohol credit shall be determined under this section
				with respect to any alcohol unless such alcohol is produced in the United
				States for consumption in the United States or entered into the United States
				for consumption in the United States.
									(B)Alcohol mixture
				creditNo alcohol mixture
				credit shall be determined under this section with respect to any mixture
				unless such mixture is produced in the United States for consumption in the
				United States or entered into the United States for consumption in the United
				States.
									(C)No credits for alcohol destined for
				exportNo credit (other than
				the small ethanol producer credit) shall be determined under this section with
				respect to any mixture or alcohol if such mixture or alcohol is destined for
				export from the United States (as determined by the Secretary).
									(D)Special rule for small producer
				creditsNo small ethanol
				producer credit, small cellulosic alcohol producer credit, or small fossil free
				alcohol producer credit shall be determined under this section with respect to
				any alcohol unless such alcohol is produced in the United
				States.
									.
						(2)Biodiesel
			 creditSubsection (d) of section 40A is amended by adding at the
			 end the following new paragraph:
							
								(5)Limitation to
				biodiesel with connection to the United States
									(A)Biodiesel
				creditNo biodiesel credit
				shall be determined under this section with respect to any biodiesel unless
				such biodiesel is produced in the United States for consumption in the United
				States or is entered into the United States for consumption in the United
				States.
									(B)Biodiesel
				mixture creditNo biodiesel mixture credit shall be determined
				under this section with respect to any mixture unless such mixture is produced
				in the United States for consumption in the United States or is entered into
				the United States for consumption in the United States.
									(C)No credits for biodiesel destined for
				exportNo credit (other than
				the small agri-biodiesel producer credit) shall be determined under this
				section with respect to any mixture or biodiesel if such mixture or biodiesel
				is destined for export from the United States (as determined by the
				Secretary).
									(D)Special rule for
				small agri-biodiesel producer creditNo small agri-biodiesel
				producer credit shall be determined under this section with respect to any
				agri-biodiesel unless such agri-biodiesel is produced in the United
				States.
									.
						(3)Excise tax
			 creditsSection 6426, as amended by section 233, is amended by
			 adding at the end the following new subsection:
							
								(i)Limitation to
				fuels with connection to the United States
									(1)Mixture
				creditsNo credit shall be
				determined under this section with respect to any mixture unless such mixture
				is produced in the United States for consumption in the United States or is
				entered into the United States for consumption in the United States.
									(2)Alternative fuel
				creditNo alternative fuel
				credit shall be determined under this section with respect to any alternative
				fuel unless such alternative fuel is produced in the United States for
				consumption in the United States or is entered into the United States for
				consumption in the United States.
									(3)No credits for fuels destined for
				exportNo credit shall be
				determined under this section with respect to any mixture or alternative fuel
				if such mixture or alternative fuel is destined for export from the United
				States (as determined by the
				Secretary).
									.
						(4)PaymentsSubsection
			 (e) of section 6427 is amended by redesignating paragraph (5), as amended by
			 this Act, as paragraph (6) and by inserting after paragraph (4) the following
			 new paragraph:
							
								(5)Limitation to
				fuels with connection to the United StatesNo amount shall be
				payable under paragraph (1) or (2) with respect to any mixture or alternative
				fuel if credit is not allowed with respect to such mixture or alternative fuel
				by reason of section
				6426(i).
								.
						(b)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
					269.Treatment of
			 qualified alcohol fuel mixtures and qualified biodiesel fuel mixtures as
			 taxable fuels
					(a)In
			 generalSubparagraph (A) of section 4083(a)(3) (relating to
			 diesel fuel) is amended by striking and at the end of clause
			 (ii), by redesignating clause (iii) as clause (v), and inserting after clause
			 (ii) the following new clauses:
						
							(iii)any qualified
				mixture (as defined in section 40(b)(1)(B)) which is a mixture of alcohol and
				special fuel,
							(iv)any qualified
				biodiesel mixture (as defined in section 40A(b)(1)(B)),
				and
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to fuels
			 removed, entered, or sold after December 31, 2007.
					270.Calculation of
			 volume of alcohol for fuel credits
					(a)In
			 generalParagraph (4) of section 40(d) (relating to volume of
			 alcohol) is amended by striking the volume of alcohol and all
			 that follows and inserting the volume of alcohol shall not include any
			 denaturant added to such alcohol..
					(b)Effective
			 dateThe amendment made by this section shall apply to fuel sold
			 or used after December 31, 2007.
					271.Bulk transfer
			 exception not to apply to finished gasoline
					(a)In
			 generalSubparagraph (B) of section 4081(a)(1) (relating to tax
			 on removal, entry, or sale) is amended by adding at the end the following new
			 clause:
						
							(iii)Exception for
				finished gasolineClause (i) shall not apply to any gasoline
				which meets the requirements for gasoline under section 211 of the Clean Air
				Act.
							.
					(b)Exception to
			 tax on finished gasoline for prior taxable removalsParagraph (1)
			 of section 4081(a) is amended by adding at the end the following new
			 subparagraph:
						
							(C)Exemption for
				previously taxed finished gasolineThe tax imposed by this
				paragraph shall not apply to the removal of gasoline described in subparagraph
				(B)(iii) from any terminal if there was a prior taxable removal or entry of
				such fuel under clause (i), (ii), or (iii) of subparagraph (A). The preceding
				sentence shall not apply to the volume of any product added to such gasoline at
				the terminal unless there was a prior taxable removal or entry of such product
				under clause (i), (ii), or (iii) of subparagraph
				(A).
							.
					(c)Effective
			 dateThe amendment made by this section shall apply to fuel
			 removed, entered, or sold after December 31, 2007.
					272.Application of
			 rules treating inverted corporations as domestic corporations to certain
			 transactions occurring after March 20, 2002
					(a)In
			 generalSection 7874(b) (relating to inverted corporations
			 treated as domestic corporations) is amended to read as follows:
						
							(b)Inverted
				corporations treated as domestic corporations
								(1)In
				generalNotwithstanding section 7701(a)(4), a foreign corporation
				shall be treated for purposes of this title as a domestic corporation if such
				corporation would be a surrogate foreign corporation if subsection (a)(2) were
				applied by substituting 80 percent for 60
				percent.
								(2)Special rule
				for certain transactions occurring after March 20, 2002
									(A)In
				generalIf—
										(i)paragraph (1)
				does not apply to a foreign corporation, but
										(ii)paragraph (1)
				would apply to such corporation if, in addition to the substitution under
				paragraph (1), subsection (a)(2) were applied by substituting March 20,
				2002 for March 4, 2003 each place it appears,
										then
				paragraph (1) shall apply to such corporation but only with respect to taxable
				years of such corporation beginning after December 31, 2006.(B)Special
				rulesSubject to such rules as the Secretary may prescribe, in
				the case of a corporation to which paragraph (1) applies by reason of this
				paragraph—
										(i)the corporation
				shall be treated, as of the close of its last taxable year beginning before
				January 1, 2007, as having transferred all of its assets, liabilities, and
				earnings and profits to a domestic corporation in a transaction with respect to
				which no tax is imposed under this title,
										(ii)the bases of the
				assets transferred in the transaction to the domestic corporation shall be the
				same as the bases of the assets in the hands of the foreign corporation,
				subject to any adjustments under this title for built-in losses,
										(iii)the basis of
				the stock of any shareholder in the domestic corporation shall be the same as
				the basis of the stock of the shareholder in the foreign corporation for which
				it is treated as exchanged, and
										(iv)the transfer of
				any earnings and profits by reason of clause (i) shall be disregarded in
				determining any deemed dividend or foreign tax creditable to the domestic
				corporation with respect to such transfer.
										(C)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this paragraph, including regulations to prevent the avoidance of the
				purposes of this
				paragraph.
									.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
					273.Modification
			 of effective date of leasing provisions of the American Jobs Creation Act of
			 2004
					(a)Leases to
			 Foreign EntitiesSection 849(b) of the American Jobs Creation Act
			 of 2004 is amended by adding at the end the following new paragraph:
						
							(5)Leases to
				foreign entitiesIn the case of tax-exempt use property leased to
				a tax-exempt entity which is a foreign person or entity, the amendments made by
				this part shall apply to taxable years beginning after December 31, 2006, with
				respect to leases entered into on or before March 12,
				2004.
							.
					(b)Effective
			 DateThe amendment made by this section shall take effect as if
			 included in the enactment of the American Jobs Creation Act of 2004.
					274.Revision of
			 tax rules on expatriation of individuals
					(a)In
			 GeneralSubpart A of part II of subchapter N of chapter 1 is
			 amended by inserting after section 877 the following new section:
						
							877A.Tax
				responsibilities of expatriation
								(a)General
				RulesFor purposes of this subtitle—
									(1)Mark to
				marketExcept as provided in subsections (d) and (f), all
				property of a covered expatriate to whom this section applies shall be treated
				as sold on the day before the expatriation date for its fair market
				value.
									(2)Recognition of
				gain or lossIn the case of any sale under paragraph (1)—
										(A)notwithstanding
				any other provision of this title, any gain arising from such sale shall be
				taken into account for the taxable year of the sale, and
										(B)any loss arising
				from such sale shall be taken into account for the taxable year of the sale to
				the extent otherwise provided by this title, except that section 1091 shall not
				apply to any such loss.
										Proper
				adjustment shall be made in the amount of any gain or loss subsequently
				realized for gain or loss taken into account under the preceding
				sentence.(3)Exclusion for
				certain gain
										(A)In
				generalThe amount which, but for this paragraph, would be
				includible in the gross income of any individual by reason of this section
				shall be reduced (but not below zero) by $600,000. For purposes of this
				paragraph, allocable expatriation gain taken into account under subsection
				(f)(2) shall be treated in the same manner as an amount required to be
				includible in gross income.
										(B)Cost-of-living
				adjustment
											(i)In
				generalIn the case of an expatriation date occurring in any
				calendar year after 2007, the $600,000 amount under subparagraph (A) shall be
				increased by an amount equal to—
												(I)such dollar
				amount, multiplied by
												(II)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year, determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
												(ii)Rounding
				rulesIf any amount after adjustment under clause (i) is not a
				multiple of $1,000, such amount shall be rounded to the next lower multiple of
				$1,000.
											(4)Election to
				continue to be taxed as united states citizen
										(A)In
				generalIf a covered expatriate elects the application of this
				paragraph—
											(i)this section
				(other than this paragraph and subsection (i)) shall not apply to the
				expatriate, but
											(ii)in the case of
				property to which this section would apply but for such election, the
				expatriate shall be subject to tax under this title in the same manner as if
				the individual were a United States citizen.
											(B)RequirementsSubparagraph
				(A) shall not apply to an individual unless the individual—
											(i)provides security
				for payment of tax in such form and manner, and in such amount, as the
				Secretary may require,
											(ii)consents to the
				waiver of any right of the individual under any treaty of the United States
				which would preclude assessment or collection of any tax which may be imposed
				by reason of this paragraph, and
											(iii)complies with
				such other requirements as the Secretary may prescribe.
											(C)ElectionAn
				election under subparagraph (A) shall apply to all property to which this
				section would apply but for the election and, once made, shall be irrevocable.
				Such election shall also apply to property the basis of which is determined in
				whole or in part by reference to the property with respect to which the
				election was made.
										(b)Election To
				Defer Tax
									(1)In
				generalIf the taxpayer elects the application of this subsection
				with respect to any property treated as sold by reason of subsection (a), the
				payment of the additional tax attributable to such property shall be postponed
				until the due date of the return for the taxable year in which such property is
				disposed of (or, in the case of property disposed of in a transaction in which
				gain is not recognized in whole or in part, until such other date as the
				Secretary may prescribe).
									(2)Determination
				of tax with respect to propertyFor purposes of paragraph (1),
				the additional tax attributable to any property is an amount which bears the
				same ratio to the additional tax imposed by this chapter for the taxable year
				solely by reason of subsection (a) as the gain taken into account under
				subsection (a) with respect to such property bears to the total gain taken into
				account under subsection (a) with respect to all property to which subsection
				(a) applies.
									(3)Termination of
				postponementNo tax may be postponed under this subsection later
				than the due date for the return of tax imposed by this chapter for the taxable
				year which includes the date of death of the expatriate (or, if earlier, the
				time that the security provided with respect to the property fails to meet the
				requirements of paragraph (4), unless the taxpayer corrects such failure within
				the time specified by the Secretary).
									(4)Security
										(A)In
				generalNo election may be made under paragraph (1) with respect
				to any property unless adequate security is provided to the Secretary with
				respect to such property.
										(B)Adequate
				securityFor purposes of subparagraph (A), security with respect
				to any property shall be treated as adequate security if—
											(i)it is a bond in
				an amount equal to the deferred tax amount under paragraph (2) for the
				property, or
											(ii)the taxpayer
				otherwise establishes to the satisfaction of the Secretary that the security is
				adequate.
											(5)Waiver of
				certain rightsNo election may be made under paragraph (1) unless
				the taxpayer consents to the waiver of any right under any treaty of the United
				States which would preclude assessment or collection of any tax imposed by
				reason of this section.
									(6)ElectionsAn
				election under paragraph (1) shall only apply to property described in the
				election and, once made, is irrevocable. An election may be made under
				paragraph (1) with respect to an interest in a trust with respect to which gain
				is required to be recognized under subsection (f)(1).
									(7)InterestFor
				purposes of section 6601—
										(A)the last date for
				the payment of tax shall be determined without regard to the election under
				this subsection, and
										(B)section
				6621(a)(2) shall be applied by substituting 5 percentage points
				for 3 percentage points in subparagraph (B) thereof.
										(c)Covered
				ExpatriateFor purposes of this section—
									(1)In
				generalExcept as provided in paragraph (2), the term
				covered expatriate means an expatriate.
									(2)ExceptionsAn
				individual shall not be treated as a covered expatriate if—
										(A)the
				individual—
											(i)became at birth a
				citizen of the United States and a citizen of another country and, as of the
				expatriation date, continues to be a citizen of, and is taxed as a resident of,
				such other country, and
											(ii)has not been a
				resident of the United States (as defined in section 7701(b)(1)(A)(ii)) during
				the 5 taxable years ending with the taxable year during which the expatriation
				date occurs, or
											(B)(i)the individual’s
				relinquishment of United States citizenship occurs before such individual
				attains age 181/2, and
											(ii)the individual has been a resident
				of the United States (as so defined) for not more than 5 taxable years before
				the date of relinquishment.
											(d)Exempt
				Property; Special Rules for Pension Plans
									(1)Exempt
				propertyThis section shall not apply to the following:
										(A)United states
				real property interestsAny United States real property interest
				(as defined in section 897(c)(1)), other than stock of a United States real
				property holding corporation which does not, on the day before the expatriation
				date, meet the requirements of section 897(c)(2).
										(B)Specified
				propertyAny property or interest in property not described in
				subparagraph (A) which the Secretary specifies in regulations.
										(2)Special rules
				for certain retirement plans
										(A)In
				generalIf a covered expatriate holds on the day before the
				expatriation date any interest in a retirement plan to which this paragraph
				applies—
											(i)such interest
				shall not be treated as sold for purposes of subsection (a)(1), but
											(ii)an amount equal
				to the present value of the expatriate’s nonforfeitable accrued benefit shall
				be treated as having been received by such individual on such date as a
				distribution under the plan.
											(B)Treatment of
				subsequent distributionsIn the case of any distribution on or
				after the expatriation date to or on behalf of the covered expatriate from a
				plan from which the expatriate was treated as receiving a distribution under
				subparagraph (A), the amount otherwise includible in gross income by reason of
				the subsequent distribution shall be reduced by the excess of the amount
				includible in gross income under subparagraph (A) over any portion of such
				amount to which this subparagraph previously applied.
										(C)Treatment of
				subsequent distributions by planFor purposes of this title, a
				retirement plan to which this paragraph applies, and any person acting on the
				plan’s behalf, shall treat any subsequent distribution described in
				subparagraph (B) in the same manner as such distribution would be treated
				without regard to this paragraph.
										(D)Applicable
				plansThis paragraph shall apply to—
											(i)any qualified
				retirement plan (as defined in section 4974(c)),
											(ii)an eligible
				deferred compensation plan (as defined in section 457(b)) of an eligible
				employer described in section 457(e)(1)(A), and
											(iii)to the extent
				provided in regulations, any foreign pension plan or similar retirement
				arrangements or programs.
											(e)DefinitionsFor
				purposes of this section—
									(1)ExpatriateThe
				term expatriate means—
										(A)any United States
				citizen who relinquishes citizenship, and
										(B)any long-term
				resident of the United States who—
											(i)ceases to be a
				lawful permanent resident of the United States (within the meaning of section
				7701(b)(6)), or
											(ii)commences to be
				treated as a resident of a foreign country under the provisions of a tax treaty
				between the United States and the foreign country and who does not waive the
				benefits of such treaty applicable to residents of the foreign country.
											(2)Expatriation
				dateThe term expatriation date means—
										(A)the date an
				individual relinquishes United States citizenship, or
										(B)in the case of a
				long-term resident of the United States, the date of the event described in
				clause (i) or (ii) of paragraph (1)(B).
										(3)Relinquishment
				of citizenshipA citizen shall be treated as relinquishing United
				States citizenship on the earliest of—
										(A)the date the
				individual renounces such individual’s United States nationality before a
				diplomatic or consular officer of the United States pursuant to paragraph (5)
				of section 349(a) of the Immigration and
				Nationality Act (8 U.S.C. 1481(a)(5)),
										(B)the date the
				individual furnishes to the United States Department of State a signed
				statement of voluntary relinquishment of United States nationality confirming
				the performance of an act of expatriation specified in paragraph (1), (2), (3),
				or (4) of section 349(a) of the Immigration and
				Nationality Act (8 U.S.C. 1481(a)(1)–(4)),
										(C)the date the
				United States Department of State issues to the individual a certificate of
				loss of nationality, or
										(D)the date a court
				of the United States cancels a naturalized citizen’s certificate of
				naturalization.
										Subparagraph (A) or (B) shall not
				apply to any individual unless the renunciation or voluntary relinquishment is
				subsequently approved by the issuance to the individual of a certificate of
				loss of nationality by the United States Department of State.(4)Long-term
				residentThe term long-term resident has the meaning
				given to such term by section 877(e)(2).
									(f)Special Rules
				Applicable to Beneficiaries’ Interests in Trust
									(1)In
				generalExcept as provided in paragraph (2), if an individual is
				determined under paragraph (3) to hold an interest in a trust on the day before
				the expatriation date—
										(A)the individual
				shall not be treated as having sold such interest,
										(B)such interest
				shall be treated as a separate share in the trust, and
										(C)(i)such separate share
				shall be treated as a separate trust consisting of the assets allocable to such
				share,
											(ii)the separate trust shall be
				treated as having sold its assets on the day before the expatriation date for
				their fair market value and as having distributed all of its assets to the
				individual as of such time, and
											(iii)the individual shall be treated
				as having recontributed the assets to the separate trust.
											Subsection
				(a)(2) shall apply to any income, gain, or loss of the individual arising from
				a distribution described in subparagraph (C)(ii). In determining the amount of
				such distribution, proper adjustments shall be made for liabilities of the
				trust allocable to an individual’s share in the trust.(2)Special rules
				for interests in qualified trusts
										(A)In
				generalIf the trust interest described in paragraph (1) is an
				interest in a qualified trust—
											(i)paragraph (1) and
				subsection (a) shall not apply, and
											(ii)in addition to
				any other tax imposed by this title, there is hereby imposed on each
				distribution with respect to such interest a tax in the amount determined under
				subparagraph (B).
											(B)Amount of
				taxThe amount of tax under subparagraph (A)(ii) shall be equal
				to the lesser of—
											(i)the highest rate
				of tax imposed by section 1(e) for the taxable year which includes the day
				before the expatriation date, multiplied by the amount of the distribution,
				or
											(ii)the balance in
				the deferred tax account immediately before the distribution determined without
				regard to any increases under subparagraph (C)(ii) after the 30th day preceding
				the distribution.
											(C)Deferred tax
				accountFor purposes of subparagraph (B)(ii)—
											(i)Opening
				balanceThe opening balance in a deferred tax account with
				respect to any trust interest is an amount equal to the tax which would have
				been imposed on the allocable expatriation gain with respect to the trust
				interest if such gain had been included in gross income under subsection
				(a).
											(ii)Increase for
				interestThe balance in the deferred tax account shall be
				increased by the amount of interest determined (on the balance in the account
				at the time the interest accrues), for periods after the 90th day after the
				expatriation date, by using the rates and method applicable under section 6621
				for underpayments of tax for such periods, except that section 6621(a)(2) shall
				be applied by substituting 5 percentage points for 3
				percentage points in subparagraph (B) thereof.
											(iii)Decrease for
				taxes previously paidThe balance in the tax deferred account
				shall be reduced—
												(I)by the amount of
				taxes imposed by subparagraph (A) on any distribution to the person holding the
				trust interest, and
												(II)in the case of a
				person holding a nonvested interest, to the extent provided in regulations, by
				the amount of taxes imposed by subparagraph (A) on distributions from the trust
				with respect to nonvested interests not held by such person.
												(D)Allocable
				expatriation gainFor purposes of this paragraph, the allocable
				expatriation gain with respect to any beneficiary’s interest in a trust is the
				amount of gain which would be allocable to such beneficiary’s vested and
				nonvested interests in the trust if the beneficiary held directly all assets
				allocable to such interests.
										(E)Tax deducted
				and withheld
											(i)In
				generalThe tax imposed by subparagraph (A)(ii) shall be deducted
				and withheld by the trustees from the distribution to which it relates.
											(ii)Exception
				where failure to waive treaty rightsIf an amount may not be
				deducted and withheld under clause (i) by reason of the distributee failing to
				waive any treaty right with respect to such distribution—
												(I)the tax imposed
				by subparagraph (A)(ii) shall be imposed on the trust and each trustee shall be
				personally liable for the amount of such tax, and
												(II)any other
				beneficiary of the trust shall be entitled to recover from the distributee the
				amount of such tax imposed on the other beneficiary.
												(F)DispositionIf
				a trust ceases to be a qualified trust at any time, a covered expatriate
				disposes of an interest in a qualified trust, or a covered expatriate holding
				an interest in a qualified trust dies, then, in lieu of the tax imposed by
				subparagraph (A)(ii), there is hereby imposed a tax equal to the lesser
				of—
											(i)the tax
				determined under paragraph (1) as if the day before the expatriation date were
				the date of such cessation, disposition, or death, whichever is applicable,
				or
											(ii)the balance in
				the tax deferred account immediately before such date.
											Such
				tax shall be imposed on the trust and each trustee shall be personally liable
				for the amount of such tax and any other beneficiary of the trust shall be
				entitled to recover from the covered expatriate or the estate the amount of
				such tax imposed on the other beneficiary.(G)Definitions and
				special rulesFor purposes of this paragraph—
											(i)Qualified
				trustThe term qualified trust means a trust which
				is described in section 7701(a)(30)(E).
											(ii)Vested
				interestThe term vested interest means any interest
				which, as of the day before the expatriation date, is vested in the
				beneficiary.
											(iii)Nonvested
				interestThe term nonvested interest means, with
				respect to any beneficiary, any interest in a trust which is not a vested
				interest. Such interest shall be determined by assuming the maximum exercise of
				discretion in favor of the beneficiary and the occurrence of all contingencies
				in favor of the beneficiary.
											(iv)AdjustmentsThe
				Secretary may provide for such adjustments to the bases of assets in a trust or
				a deferred tax account, and the timing of such adjustments, in order to ensure
				that gain is taxed only once.
											(v)Coordination
				with retirement plan rulesThis subsection shall not apply to an
				interest in a trust which is part of a retirement plan to which subsection
				(d)(2) applies.
											(3)Determination
				of beneficiaries’ interest in trust
										(A)Determinations
				under paragraph (1)For purposes
				of paragraph (1), a beneficiary’s interest in a trust shall be based upon all
				relevant facts and circumstances, including the terms of the trust instrument
				and any letter of wishes or similar document, historical patterns of trust
				distributions, and the existence of and functions performed by a trust
				protector or any similar adviser.
										(B)Other
				determinationsFor purposes of this section—
											(i)Constructive
				ownershipIf a beneficiary of a trust is a corporation,
				partnership, trust, or estate, the shareholders, partners, or beneficiaries
				shall be deemed to be the trust beneficiaries for purposes of this
				section.
											(ii)Taxpayer
				return positionA taxpayer shall clearly indicate on its income
				tax return—
												(I)the methodology
				used to determine that taxpayer’s trust interest under this section, and
												(II)if the taxpayer
				knows (or has reason to know) that any other beneficiary of such trust is using
				a different methodology to determine such beneficiary’s trust interest under
				this section.
												(g)Termination of
				Deferrals, etcIn the case of any covered expatriate,
				notwithstanding any other provision of this title—
									(1)any period during
				which recognition of income or gain is deferred shall terminate on the day
				before the expatriation date, and
									(2)any extension of
				time for payment of tax shall cease to apply on the day before the expatriation
				date and the unpaid portion of such tax shall be due and payable at the time
				and in the manner prescribed by the Secretary.
									(h)Imposition of
				Tentative Tax
									(1)In
				generalIf an individual is required to include any amount in
				gross income under subsection (a) for any taxable year, there is hereby
				imposed, immediately before the expatriation date, a tax in an amount equal to
				the amount of tax which would be imposed if the taxable year were a short
				taxable year ending on the expatriation date.
									(2)Due
				dateThe due date for any tax imposed by paragraph (1) shall be
				the 90th day after the expatriation date.
									(3)Treatment of
				taxAny tax paid under paragraph (1) shall be treated as a
				payment of the tax imposed by this chapter for the taxable year to which
				subsection (a) applies.
									(4)Deferral of
				taxThe provisions of subsection (b) shall apply to the tax
				imposed by this subsection to the extent attributable to gain includible in
				gross income by reason of this section.
									(i)Special Liens
				for Deferred Tax Amounts
									(1)Imposition of
				lien
										(A)In
				generalIf a covered expatriate makes an election under
				subsection (a)(4) or (b) which results in the deferral of any tax imposed by
				reason of subsection (a), the deferred amount (including any interest,
				additional amount, addition to tax, assessable penalty, and costs attributable
				to the deferred amount) shall be a lien in favor of the United States on all
				property of the expatriate located in the United States (without regard to
				whether this section applies to the property).
										(B)Deferred
				amountFor purposes of this subsection, the deferred amount is
				the amount of the increase in the covered expatriate’s income tax which, but
				for the election under subsection (a)(4) or (b), would have occurred by reason
				of this section for the taxable year including the expatriation date.
										(2)Period of
				lienThe lien imposed by this subsection shall arise on the
				expatriation date and continue until—
										(A)the liability for
				tax by reason of this section is satisfied or has become unenforceable by
				reason of lapse of time, or
										(B)it is established
				to the satisfaction of the Secretary that no further tax liability may arise by
				reason of this section.
										(3)Certain rules
				applyThe rules set forth in paragraphs (1), (3), and (4) of
				section 6324A(d) shall apply with respect to the lien imposed by this
				subsection as if it were a lien imposed by section 6324A.
									(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
								.
					(b)Inclusion in
			 Income of Gifts and Bequests Received by United States Citizens and Residents
			 From ExpatriatesSection 102 (relating to gifts, etc. not
			 included in gross income) is amended by adding at the end the following new
			 subsection:
						
							(d)Gifts and
				Inheritances From Covered Expatriates
								(1)Treatment of
				gifts and inheritances
									(A)In
				generalSubsection (a) shall not exclude from gross income the
				value of any property acquired by gift, bequest, devise, or inheritance from a
				covered expatriate after the expatriation date.
									(B)Determination
				of basisNotwithstanding sections 1015 or 1022, the basis of any
				property described in subparagraph (A) in the hands of the donee or the person
				acquiring such property from the decedent shall be equal to the fair market
				value of the property at the time of the gift, bequest, devise, or
				inheritance.
									(2)Exceptions for
				transfers otherwise subject to estate or gift taxParagraph (1)
				shall not apply to any property if either—
									(A)the gift,
				bequest, devise, or inheritance is—
										(i)shown on a timely
				filed return of tax imposed by chapter 12 as a taxable gift by the covered
				expatriate, or
										(ii)included in the
				gross estate of the covered expatriate for purposes of chapter 11 and shown on
				a timely filed return of tax imposed by chapter 11 of the estate of the covered
				expatriate, or
										(B)no such return
				was timely filed but no such return would have been required to be filed even
				if the covered expatriate were a citizen or long-term resident of the United
				States.
									(3)DefinitionsFor
				purposes of this subsection, any term used in this subsection which is also
				used in section 877A shall have the same meaning as when used in section
				877A.
								.
					(c)Definition of
			 Termination of United States CitizenshipSection 7701(a) is
			 amended by adding at the end the following new paragraph:
						
							(50)Termination of
				united states citizenship
								(A)In
				generalAn individual shall not cease to be treated as a United
				States citizen before the date on which the individual’s citizenship is treated
				as relinquished under section 877A(e)(3).
								(B)Dual
				citizensUnder regulations prescribed by the Secretary,
				subparagraph (A) shall not apply to an individual who became at birth a citizen
				of the United States and a citizen of another
				country.
								.
					(d)Ineligibility
			 for Visa or Admission to United States
						(1)In
			 generalSection 212(a)(10)(E) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(10)(E)) is amended to read as follows:
							
								(E)Former citizens
				not in compliance with expatriation revenue provisionsAny alien
				who is a former citizen of the United States who relinquishes United States
				citizenship (within the meaning of section 877A(e)(3) of the Internal Revenue
				Code of 1986) and who is not in compliance with section 877A of such Code
				(relating to expatriation) is
				inadmissible.
								.
						(2)Availability of
			 information
							(A)In
			 generalSection 6103(l) (relating to disclosure of returns and
			 return information for purposes other than tax administration) is amended by
			 adding at the end the following new paragraph:
								
									(21)Disclosure to
				deny visa or admission to certain expatriatesUpon written
				request of the Attorney General or the Attorney General’s delegate, the
				Secretary shall disclose whether an individual is in compliance with section
				877A (and if not in compliance, any items of noncompliance) to officers and
				employees of the Federal agency responsible for administering section
				212(a)(10)(E) of the Immigration and Nationality
				Act solely for the purpose of, and to the extent necessary in,
				administering such section
				212(a)(10)(E).
									.
							(B)SafeguardsSection
			 6103(p)(4) (relating to safeguards) is amended by striking or
			 (20) each place it appears and inserting (20), or
			 (21).
							(3)Effective
			 datesThe amendments made by this subsection shall apply to
			 individuals who relinquish United States citizenship on or after the date of
			 the enactment of this Act.
						(e)Conforming
			 Amendments
						(1)Section 877 is
			 amended by adding at the end the following new subsection:
							
								(h)ApplicationThis
				section shall not apply to an expatriate (as defined in section 877A(e)) whose
				expatriation date (as so defined) occurs on or after the date of the enactment
				of this
				subsection.
								.
						(2)Section 2107 is
			 amended by adding at the end the following new subsection:
							
								(f)ApplicationThis
				section shall not apply to any expatriate subject to section
				877A.
								.
						(3)Section
			 2501(a)(3) is amended by adding at the end the following new
			 subparagraph:
							
								(C)ApplicationThis
				paragraph shall not apply to any expatriate subject to section
				877A.
								.
						(4)Section 6039G(a)
			 is amended by inserting or 877A after section
			 877(b).
						(5)The second
			 sentence of section 6039G(d) is amended by inserting or who relinquishes
			 United States citizenship (within the meaning of section 877A(e)(3))
			 after section 877(a)).
						(6)Section 7701(n)
			 is amended by adding at the end the following new paragraph:
							
								(3)ApplicationThis
				subsection shall not apply to any expatriate subject to section
				877A.
								.
						(f)Clerical
			 AmendmentThe table of sections for subpart A of part II of
			 subchapter N of chapter 1 is amended by inserting after the item relating to
			 section 877 the following new item:
						
							
								Sec. 877A. Tax responsibilities of
				expatriation.
							
							.
					(g)Effective
			 Date
						(1)In
			 generalExcept as provided in this subsection, the amendments
			 made by this section shall apply to expatriates (within the meaning of section
			 877A(e) of the Internal Revenue Code of 1986, as added by this section) whose
			 expatriation date (as so defined) occurs on or after the date of the enactment
			 of this Act.
						(2)Gifts and
			 bequestsSection 102(d) of the Internal Revenue Code of 1986 (as
			 added by subsection (b)) shall apply to gifts and bequests received on or after
			 the date of the enactment of this Act, from an individual or the estate of an
			 individual whose expatriation date (as so defined) occurs after such
			 date.
						(3)Due date for
			 tentative taxThe due date under section 877A(h)(2) of the
			 Internal Revenue Code of 1986, as added by this section, shall in no event
			 occur before the 90th day after the date of the enactment of this Act.
						
